 



EXHIBIT 10.1

 

 

ASSIGNMENT, ASSUMPTION AND RECOGNITION AGREEMENT

 

This is an Assignment, Assumption and Recognition Agreement (the “Agreement”)
made as of the 1st day of March, 2013, among Redwood Residential Acquisition
Corporation, a Delaware corporation (“Assignor”), Sequoia Residential Funding,
Inc., a Delaware corporation (“Depositor”), Christiana Trust, a division of
Wilmington Savings Fund Society, FSB, a federal savings bank, not in its
individual capacity but solely as trustee (in such capacity, the “Trustee” or
the “Assignee”) under a Pooling and Servicing Agreement dated as of February 1,
2013 (the “Pooling and Servicing Agreement”), and First Republic Bank, a
California-chartered bank (the “Bank”).

 

In consideration of the mutual promises contained herein, the parties hereto
agree that the mortgage loans (the Mortgage Loans”) listed on Attachment 1
annexed hereto (the “Mortgage Loan Schedule”) now serviced by the Bank (together
with its successors and assigns, the “Servicer”) for Assignor and its successors
and assigns pursuant to the Flow Mortgage Loan Sale and Servicing Agreement
dated as of July 1, 2010, between Assignor and the Bank (the “Sale and Servicing
Agreement”) and the servicing thereof shall be subject to the terms of the Sale
and Servicing Agreement as modified or supplemented by this Agreement. Unless
otherwise specified herein, capitalized terms used herein but not defined shall
have the meanings ascribed to them in the Sale and Servicing Agreement. Assignor
will sell the Mortgage Loans to Depositor pursuant to a Mortgage Loan Purchase
and Sale Agreement dated the date hereof, and Depositor will sell the Mortgage
Loans to Assignee pursuant to the Pooling and Servicing Agreement.

 

 

Assignment and Assumption

 

1. Assignor hereby grants, transfers and assigns to Depositor all of its right,
title and interest in, to and under the Sale and Servicing Agreement to the
extent relating to the Mortgage Loans, together with its obligations as
“Purchaser” to the extent relating to the Mortgage Loans, and Depositor hereby
accepts such assignment from Assignor and assumes such obligations.

 

2. Depositor hereby grants, transfers and assigns to Assignee all of its right,
title and interest in, to and under the Sale and Servicing Agreement to the
extent relating to the Mortgage Loans, together with its obligations as
“Purchaser” to the extent relating to the Mortgage Loans, Depositor is released
from all obligations under the Sale and Servicing Agreement, and Assignee hereby
accepts such assignment from Depositor and assumes such obligations.

 

3. Assignee agrees to be bound, as “Purchaser,” by all of the terms, covenants
and conditions of the Sale and Servicing Agreement relating to the Mortgage
Loans, and from and after the date hereof, Assignee assumes for the benefit of
each of Assignor, Depositor and the Bank all of Assignor's obligations as
Purchaser thereunder in respect of the Mortgage Loans, and Assignor is released
from such obligations.

 



 

 

 

4. The Bank hereby acknowledges the foregoing assignments and assumptions and
agrees that Assignee shall be the “Purchaser” under the Sale and Servicing
Agreement with respect to the Mortgage Loans.

 

Representations and Warranties

 

5. Assignor warrants and represents to, and covenants with, Depositor, Assignee
and the Bank as of the date hereof that:

 

(a) Attached hereto as Attachment 2 is a true and accurate copy of the Sale and
Servicing Agreement, which agreement is in full force and effect as of the date
hereof and the provisions of which have not been waived, amended or modified in
any respect, nor has any notice of termination been given thereunder;

 

(b) Assignor is the lawful owner of its interests, rights and obligations under
the Sale and Servicing Agreement to the extent of the Mortgage Loans, free and
clear from any and all claims and encumbrances whatsoever, and upon the transfer
of such interests, rights and obligations to Assignee as contemplated herein,
Assignee shall have good title to all of Assignee's interests, rights and
obligations under the Sale and Servicing Agreement to the extent of the Mortgage
Loans, free and clear of all liens, claims and encumbrances;

 

(c) There are no offsets, counterclaims or other defenses available to the Bank
with respect to the Sale and Servicing Agreement;

 

(d) Assignor is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its incorporation, and has all requisite power and
authority to enter into and perform its obligations under the Sale and Servicing
Agreement;

 

(e) Assignor has full corporate power and authority to execute, deliver and
perform its obligations under this Agreement, and to consummate the transactions
set forth herein. The consummation of the transactions contemplated by this
Agreement is in the ordinary course of Assignor’s business and will not conflict
with, or result in a breach of, any of the terms, conditions or provisions of
Assignor’s charter or by-laws or any legal restriction, or any material
agreement or instrument to which Assignor is now a party or by which it is
bound, or result in the violation of any law, rule, regulation, order, judgment
or decree to which Assignor or its property is subject. The execution, delivery
and performance by Assignor of this Agreement and the consummation by it of the
transactions contemplated hereby, have been duly authorized by all necessary
corporate action on the part of Assignor. This Agreement has been duly executed
and delivered by Assignor and, upon the due authorization, execution and
delivery by the other parties hereto, will constitute the valid and legally
binding obligation of Assignor enforceable against Assignor in accordance with
its terms except as enforceability may be limited by bankruptcy, reorganization,
insolvency, moratorium or other similar laws now or hereafter in effect relating
to creditors’ rights generally, and by general principles of equity regardless
of whether enforceability is considered in a proceeding in equity or at law; and

 

2

 



 



(f) No consent, approval, order or authorization of, or declaration, filing or
registration with, any governmental entity is required to be obtained or made by
Assignor in connection with the execution, delivery or performance by Assignor
of this Agreement, or the consummation by it of the transactions contemplated
hereby.

 

6. Depositor warrants and represents to, and covenants with, Assignor, Assignee
and the Bank that as of the date hereof:

 

(a) Depositor is a Delaware corporation duly organized, validly existing and in
good standing under the laws of the jurisdiction of its incorporation;

 

(b) Depositor has full corporate power and authority to execute, deliver and
perform its obligations under this Agreement, and to consummate the transactions
set forth herein. The consummation of the transactions contemplated by this
Agreement is in the ordinary course of Depositor’s business and will not
conflict with, or result in a breach of, any of the terms, conditions or
provisions of Depositor’s charter or by-laws or any legal restriction, or any
material agreement or instrument to which Depositor is now a party or by which
it is bound, or result in the violation of any law, rule, regulation, order,
judgment or decree to which Depositor or its property is subject. The execution,
delivery and performance by Depositor of this Agreement and the consummation by
it of the transactions contemplated hereby, have been duly authorized by all
necessary corporate action on part of Depositor. This Agreement has been duly
executed and delivered by Depositor and, upon the due authorization, execution
and delivery by the other parties hereto, will constitute the valid and legally
binding obligation of Depositor enforceable against Depositor in accordance with
its terms except as enforceability may be limited by bankruptcy, reorganization,
insolvency, moratorium or other similar laws now or hereafter in effect relating
to creditors’ rights generally, and by general principles of equity regardless
of whether enforceability is considered in a proceeding in equity or at law; and

 

(c) No consent, approval, order or authorization of, or declaration, filing or
registration with, any governmental entity is required to be obtained or made by
Depositor in connection with the execution, delivery or performance by Depositor
of this Agreement, or the consummation by it of the transactions contemplated
hereby other than any that have been obtained or made.

 

7. Assignee warrants and represents to, and covenants with, Assignor, Depositor
and the Bank that as of the date hereof:

 

(a) Assignee is a federal savings bank duly organized, validly existing and in
good standing under the laws of the jurisdiction of its organization; and

 



3

 

 

(b) Assignee has been directed to enter into this Agreement pursuant to the
provisions of the Pooling and Servicing Agreement. The execution, delivery and
performance by Assignee of this Agreement and the consummation by it of the
transactions contemplated hereby, have been duly authorized by all necessary
action on part of Assignee. This Agreement has been duly executed and delivered
by Assignee and, upon the due authorization, execution and delivery by the other
parties hereto, will constitute the valid and legally binding obligation of
Assignee enforceable against Assignee in accordance with its terms except as
enforceability may be limited by bankruptcy, reorganization, insolvency,
moratorium or other similar laws now or hereafter in effect relating to
creditors’ rights generally, and by general principles of equity regardless of
whether enforceability is considered in a proceeding in equity or at law.

 

8. The Bank warrants and represents to, and covenants with, Assignor, Depositor
and Assignee as of the date hereof that:

 

(a) Attached hereto as Attachment 2 is a true and accurate copy of the Sale and
Servicing Agreement, which agreement is in full force and effect as of the date
hereof and the provisions of which have not been waived, amended or modified in
any respect, nor has any notice of termination been given thereunder;

 

(b) The Bank is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its incorporation, and has all requisite power and
authority to service the Mortgage Loans pursuant to and otherwise to perform its
obligations under the Sale and Servicing Agreement;

 

(c) The Bank has full corporate power and authority to execute, deliver and
perform its obligations under this Agreement, and to consummate the transactions
set forth herein. The consummation of the transactions contemplated by this
Agreement is in the ordinary course of the Bank’s business and will not conflict
with, or result in a breach of, any of the terms, conditions or provisions of
the Bank’s charter or by-laws or any legal restriction, or any material
agreement or instrument to which the Bank is now a party or by which it is
bound, or result in the violation of any law, rule, regulation, order, judgment
or decree to which the Bank or its property is subject. The execution, delivery
and performance by the Bank of this Agreement and the consummation by it of the
transactions contemplated hereby, have been duly authorized by all necessary
corporate action on part of the Bank. This Agreement has been duly executed and
delivered by the Bank and, upon the due authorization, execution and delivery by
Assignor, Assignee and the Depositor, will constitute the valid and legally
binding obligation of the Bank enforceable against the Bank in accordance with
its terms except as enforceability may be limited by bankruptcy, reorganization,
insolvency, moratorium or other similar laws now or hereafter in effect relating
to creditors’ rights generally, and by general principles of equity regardless
of whether enforceability is considered in a proceeding in equity or at law; and

 



4

 

 

(d) No consent, approval, order or authorization of, or declaration, filing or
registration with, any governmental entity is required to be obtained or made by
the Bank in connection with the execution, delivery or performance by the Bank
of this Agreement, or the consummation by it of the transactions contemplated
hereby.

 

Restated Bank Representations and Warranties

 

9. The Bank hereby restates to Depositor and Assignee (a) the representations
and warranties set forth in Subsection 7.01 of the Sale and Servicing Agreement
with respect to each Mortgage Loan as of the related Closing Date (as such term
is defined in the Sale and Servicing Agreement) and (b) the representations and
warranties set forth in Subsection 7.02 of the Sale and Servicing Agreement as
of the date hereof, with respect to each Mortgage Loan, in each case as if such
representations and warranties were set forth herein in full.

 

In the event of a breach of any representations and warranties referred to in
clauses (a) or (b) above as of the date specified, Assignee shall be entitled to
all the remedies under the Sale and Servicing Agreement, subject to the rights
of the Controlling Holder pursuant to Section 13.

 

Repurchase by Assignor Upon Certain Breaches of Representations and Warranties

 

10. (a) Assignor hereby covenants and agrees that, if a breach of any
representation and warranty set forth in Subsection 7.01 of the Sale and
Servicing Agreement exists on the date hereof that materially and adversely
affects the value of any Mortgage Loan or the interest of Assignee in any
Mortgage Loan and such breach did not exist as of the Closing Date of that
Mortgage Loan, Assignor shall have a period of 60 days from the earlier of
either discovery by or receipt of written notice from Assignee to Assignor of
such breach within which to correct or cure such breach. Each determination as
to whether there has been such a breach shall be conducted on a Mortgage
Loan-by-Mortgage Loan basis. A breach of representations and warranties in
Subsections 7.01(h), (bb), and (vv) of the Sale and Servicing Agreement shall be
deemed to materially and adversely affect the value of the related Mortgage Loan
or the interest of the Assignee therein. Assignor hereby covenants and agrees
that if any breach cannot be corrected or cured within such 60 day period, then
Assignor shall, at its option, (i) substitute a mortgage loan for the defective
Mortgage Loan in accordance with the Sale and Servicing Agreement, (ii)
repurchase the related Mortgage Loan at the Repurchase Price or (iii) except for
a breach of a representation and warranty in Subsection 7.01(bb) of the Sale and
Servicing Agreement, make an indemnification payment in an amount equal to the
reduction in value of such Mortgage Loan as a result of such breach not later
than 90 days after its discovery or receipt of notice of such breach and in the
case of clauses (ii) and (iii) above, by wire transfer of immediately available
funds to such account as Assignee shall specify to Assignor.

 



5

 

 

(b) Assignor and Assignee agree that the resolution of any controversy or claim
arising out of or relating to an obligation or alleged obligation of Assignor to
repurchase a Mortgage Loan or Mortgage Loans pursuant to Section 10(a) above
shall be by Arbitration administered by the American Arbitration Association. If
any such controversy or claim has not been resolved to the satisfaction of both
Assignor and Assignee, either party may commence Arbitration to resolve the
dispute; provided that a party may commence Arbitration with respect to one or
more unresolved allegations only during the months of January, April, July and
October, and all matters with respect to which Arbitration has been commenced in
any such month shall be heard in a single Arbitration in the immediately
following month or as soon as practicable thereafter; and provided further that
if any Arbitration arising out of or relating to an obligation or alleged
obligation of the Bank to repurchase a Mortgage Loan relating to the same
representation and warranty, has commenced and is continuing, then such
Arbitration shall be joined with the Arbitration commenced hereunder.

 

(c) To commence Arbitration, the moving party shall deliver written notice to
the other party that it has elected to pursue Arbitration in accordance with
this Section 10, provided that if Assignor has not responded to Assignee's
notification of a breach of a representation and warranty, Assignee shall not
commence Arbitration with respect to that breach before 60 days following such
notification in order to provide Assignor with an opportunity to respond to such
notification. Within ten Business Days after a party has provided notice that it
has elected to pursue Arbitration, each party may submit the names of one or
more proposed Arbitrators to the other party in writing. If the parties have not
agreed on the selection of an Arbitrator within five Business Days after the
first such submission, then the party commencing Arbitration shall, within the
next five Business Days, notify the American Arbitration Association in San
Francisco, California and request that it appoint a single Arbitrator with
experience in arbitrating disputes arising in the financial services industry.

 

(d) It is the intention of the parties that Arbitration shall be conducted in as
efficient and cost-effective a manner as is reasonably practicable, without the
burden of discovery. Accordingly, the Arbitrator will resolve the dispute on the
basis of a review of the written correspondence between the parties (including
any supporting materials attached to such correspondence) conveyed by the
parties to each other in connection with the dispute prior to the delivery of
notice to commence Arbitration; however, upon a showing of good cause, a party
may request the Arbitrator to direct the production of such additional
information, evidence and/or documentation from the parties that the Arbitrator
deems appropriate. If requested by the Arbitrator or any party, any hearing with
respect to an Arbitration shall be conducted by video conference or
teleconference except upon the agreement of both parties or the request of the
Arbitrator.



(e) The finding of the Arbitrator shall be final and binding upon the parties.
Judgment upon any arbitration award rendered may be entered and enforced in any
court of competent jurisdiction. The costs of the Arbitrator shall be shared
equally between both parties. Each party, however, shall bear its own attorneys
fees and costs in connection with the Arbitration.

 

6

 



 

Recognition of Assignee

 

11. (a) From and after the date hereof, subject to Sections 13 and 14 below, the
Bank shall recognize Assignee as owner of the Mortgage Loans and will service
the Mortgage Loans and perform its obligations hereunder for the benefit of the
Assignee in accordance with the Sale and Servicing Agreement, as modified hereby
or as may be amended from time to time, as if Assignee and the Bank had entered
into a separate servicing agreement for the purchase and servicing of the
Mortgage Loans, the terms of which are incorporated herein by reference, as
amended by this Agreement.

 

(b) It is the intention of Assignor, Depositor, the Bank and Assignee that this
Agreement, which includes the Sale and Servicing Agreement, shall constitute a
separate and distinct servicing agreement, and the entire servicing agreement,
between the Bank and Assignee to the extent of the Mortgage Loans and shall be
binding upon and for the benefit of the respective successors and assigns of the
parties hereto.

 

12. The Mortgage Loans shall be serviced by the Bank for Assignee in accordance
with all applicable state, federal and local laws as well as in conformity with
the provisions of the applicable Mortgages and Mortgage Notes, and pursuant to
the terms and conditions of this Agreement.

 

Continuing Rights and Responsibilities

 

13. (a) Controlling Holder Rights. The Bank agrees and acknowledges that Sequoia
Mortgage Funding Corporation, an Affiliate of the Depositor, in its capacity as
the initial Controlling Holder pursuant to the Pooling and Servicing Agreement,
and for so long as it is the Controlling Holder, will assume all of Assignee's
rights and all related responsibilities as Purchaser under each of the following
sections of the Sale and Servicing Agreement:

 

Sale and Servicing Agreement:

 

  Section or Subsection Matter         7.03, other than 7.03(c) Repurchase and
Substitution         11.20 Seller and Servicer Shall Provide Access and
Information as Reasonably Required

 

(b) Notwithstanding Sections 1 and 2 above, Assignor reserves its rights under,
and does not assign to Assignee or Depositor, the ongoing rights to take action
and the responsibilities of the Purchaser under the sections of the Sale and
Servicing Agreement listed below:

 



7

 



 

Sale and Servicing Agreement:

 

  Subsection Matter         7.05

Purchase Price Protection 

        Addendum I Regulation AB Compliance Addendum

  

(c) In addition, the Bank agrees to furnish to Assignor and to Wells Fargo Bank,
N.A., as master servicer or securities administrator under the Pooling and
Servicing Agreement (the “Master Servicer”), copies of reports, notices,
statements and other communications required to be delivered to the Purchaser by
the Bank pursuant to any of the sections of the Sale and Servicing Agreement
referred to above and under the following sections, at the times therein
specified:

  

Sale and Servicing Agreement:

 

  Subsection           11.09 Transfer of Accounts         11.16 Statements to
the Purchaser         Subsection 2.04 of Addendum I Servicer Compliance
Statement        

Subsection 2.05 of Addendum I 

Report on Assessment of Compliance and Attestation

 

(d) If there is no Controlling Holder under the Pooling and Servicing Agreement,
then all rights and responsibilities assumed by the Controlling Holder pursuant
to Section 13(a) shall terminate and revert to Assignee. Assignor will provide
thirty (30) days notice to the Bank of any such termination of which Assignor
has knowledge. Upon the first exercise of an enforcement of any rights pursuant
to Section 13(a), Assignee shall notify (or cause the Master Servicer to notify)
the Bank that there is no longer a Controlling Holder.

 



8

 

 

Amendments to Sale and Servicing Agreement

 

14. The parties agree that the Sale and Servicing Agreement shall be amended,
solely with respect to the Mortgage Loans, as follows:

 

(a) Definitions.

 

(i) The definitions of “Arbitration,” “Business Day,” “Eligible Account,”
“Eligible Investment,” “Opinion of Counsel,” “Rating Agencies,” “Repurchase
Price” and “Servicing Fee Rate” set forth in Section 1 of the Sale and Servicing
Agreement shall be deleted and replaced in their entirety as follows, and the
following definitions of “Affiliate,” “Clean-up Call,” “Controlling Holder,”
“Principal Forbearance Amount,” “Securities Administrator” and “Servicing
Modification” shall be added to Section 1 of the Sale and Servicing Agreement:

 

Affiliate: With respect to any specified Person, another Person controlling or
controlled by or under common control with such specified Person. For the
purposes of this definition, “control” when used with respect to any specified
Person means the power to direct the management and policies of such Person,
directly or indirectly, whether through the ownership of voting securities, by
contract or otherwise; and the terms “controlling” and “controlled” have
meanings correlative to the foregoing.



Arbitration: Arbitration in accordance with the then governing Commercial
Arbitration Rules of the American Arbitration Association and administered by
the American Arbitration Association, which shall be conducted in San Francisco,
California or other place mutually acceptable to the parties to the arbitration.

 

Business Day: Any day other than (i) a Saturday or a Sunday, (ii) a legal
holiday in the states of California, Delaware, Maryland, Minnesota, Missouri or
New York, (iii) a day on which banks in the states of California, Delaware,
Maryland, Minnesota, Missouri or New York, are authorized or obligated by law or
executive order to be closed or (iv) a day on which the New York Stock Exchange
or the Federal Reserve Bank of New York is closed.

 

Clean-up Call: The optional purchase of the mortgage loans subject to the
Pooling and Servicing Agreement and all property acquired in respect of any such
mortgage loan remaining in the trust fund created pursuant to the Pooling and
Servicing Agreement on any date on which the aggregate stated principal balance
is less than 10% of the aggregate stated principal balance as of February 1,
2013, in accordance with the Pooling and Servicing Agreement.

 



9

 

 

Controlling Holder: At any time, the holder of the majority of the class
principal amount of the most subordinate class of certificates issued pursuant
to the Pooling and Servicing Agreement or, if the class principal amount of the
most subordinate class of certificates issued pursuant to the Pooling and
Servicing Agreement is zero, the holder of the majority of the class principal
amount of the second most subordinate class of certificates issued pursuant to
the Pooling and Servicing Agreement. If the class principal amount of the second
most subordinate class of certificates issued pursuant to the Pooling and
Servicing Agreement is zero, then no entity will have any rights as a
Controlling Holder.

 

Eligible Account: Any account or accounts maintained with a federal or state
chartered depository institution or trust company the debt obligations of which
(or, in the case of a depository institution or trust company that is the
principal subsidiary of a holding company, the debt obligations of such holding
company) satisfy each of the following criteria: (1) the short-term unsecured
debt obligations of such entity are rated in the highest rating category of
Fitch Ratings, Inc. (“Fitch”) and Standard & Poor’s Ratings Services (“S&P”) and
the long-term unsecured debt obligations of such entity are rated in one of the
two highest rating categories of Fitch and S&P and (2) if the unsecured debt
obligations of such entity are rated by Kroll Bond Rating Agency, Inc. (“KBRA”),
then the short-term unsecured debt obligations of such entity are rated in the
highest rating category of KBRA and the long-term unsecured debt obligations of
such entity are rated in one of the three highest rating categories of KBRA. If
the ratings no longer satisfy each of these criteria, the funds on deposit
therewith in connection with this transaction shall be transferred to an
Eligible Account within 30 days of such downgrade. Eligible Accounts may bear
interest.

 

Eligible Investments: At any time, any one or more of the following obligations
and securities:

 

(i) direct obligations of, and obligations fully guaranteed by the United States
of America which are backed by the full faith and credit of the United States of
America;

 

(ii) (a) demand or time deposits, federal funds or bankers’ acceptances issued
by any depository institution or trust company incorporated under the laws of
the United States of America or any state thereof and subject to supervision and
examination by federal and/or state banking authorities, provided that the
commercial paper and/or the short-term deposit rating and/or the long-term
unsecured debt obligations or deposits of such depository institution or trust
company at the time of such investment or contractual commitment providing for
such investment are rated in the highest rating category by the Rating Agencies
for long-term unsecured debt with a maturity of more than one year or in the
highest rating category by the Rating Agencies with respect to short-term
obligations (provided that, short-term obligations with a maturity of at least
60 days are rated “A-1+” by S&P) and (b) any other demand or time deposit or
certificate of deposit that is fully insured by the FDIC;

 



10

 

 

(iii) repurchase obligations with a term not to exceed thirty (30) days and with
respect to any security described in clause (i) above and entered into with a
depository institution or trust company (acting as principal) described in
clause (ii)(a) above;

 

(iv) securities bearing interest or sold at a discount issued by any corporation
incorporated under the laws of the United States of America or any state thereof
that are rated in the highest rating category by the Rating Agencies for
long-term unsecured debt with a maturity of more than one year or in the highest
rating category by the Rating Agencies with respect to short-term obligations
(provided that, short-term obligations with a maturity of at least 60 days are
rated “A-1+” by S&P), in each case at the time of such investment or contractual
commitment providing for such investment; provided, however, that securities
issued by any particular corporation will not be Eligible Investments to the
extent that investments therein will cause the then outstanding principal amount
of securities issued by such corporation and held as Eligible Investments to
exceed 10% of the aggregate outstanding principal balances of all of the
Mortgage Loans and Eligible Investments;

 

(v) commercial paper (including both non-interest-bearing discount obligations
and interest-bearing obligations payable on demand or on a specified date not
more than one year after the date of issuance thereof) that is rated in the
highest rating category by the Rating Agencies for long-term unsecured debt with
a maturity of more than one year or in the highest rating category by the Rating
Agencies with respect to short-term obligations (provided that, short-term
obligations with a maturity of at least 60 days are rated “A-1+” by S&P), in
each case at the time of such investment; and

 

(vi) any money market funds rated in one of the two highest rating categories by
the Rating Agencies for long-term unsecured debt with a maturity of more than
one year or in the highest rating category by the Rating Agencies with respect
to short-term obligations (provided that, with respect to S&P, shares of a money
market fund are rated “AAAm”);

 

provided, however, that no instrument or security shall be an Eligible
Investment if such instrument or security evidences a right to receive only
interest payments with respect to the obligations underlying such instrument or
if such security provides for payment of both principal and interest with a
yield to maturity in excess of 120% of the yield to maturity at par or if such
instrument or security is purchased at a price greater than par.

 



11

 

 

Opinion of Counsel: A written opinion of counsel, who may be salaried counsel
for the Person on behalf of whom the opinion is being given, reasonably
acceptable to each Person to whom such opinion is addressed, and which must be
Independent outside counsel with respect to any such opinion of counsel
concerning the taxation or the federal income tax status of each REMIC.

 

Principal Forbearance Amount: With respect to a Mortgage Loan that was the
subject of a Servicing Modification, the amount, if any, of principal of the
Mortgage Loan that has been deferred and that does not accrue interest.

 

Rating Agencies: Fitch Ratings, Inc. (“Fitch”), Kroll Bond Rating Agency, Inc.
(“KBRA”) and Standard & Poor’s Ratings Services (“S&P”); provided, however, that
references to “Rating Agencies” as used in the definition of “Eligible
Investments” shall not include KBRA unless KBRA rates the applicable entity or
investment.

 

Repurchase Price: With respect to any Mortgage Loan, a price equal to (i) the
unpaid principal balance of the Mortgage Loan, plus (ii) interest on such unpaid
principal balance at the related Mortgage Loan Remittance Rate from the last
date through which interest was last paid by or on behalf of the Mortgagor to
the last day of the month in which such repurchase occurs, plus (iii) reasonable
and customary third party expenses incurred in connection with the transfer of
the Mortgage Loan being repurchased, minus (iv) any amounts received in respect
of such repurchased Mortgage Loan and being held in the Custodial Account for
future distribution in connection with such Mortgage Loan; which Repurchase
Price proceeds shall be deposited in the Custodial Account for withdrawal by the
Servicer in accordance with Subsection 11.05; provided, however, that if at the
time of repurchase the Servicer is not the Seller or an Affiliate of the Seller,
the amount described in clause (ii) shall be computed as the sum of (a) the
Mortgage Loan Remittance Rate and (b) the Servicing Fee Rate.

 

Securities Administrator: Wells Fargo Bank, N.A., not in its individual capacity
but solely as Securities Administrator under the Pooling and Servicing
Agreement, or any successor in interest, or if any successor Securities
Administrator shall be appointed as provided in the Pooling and Servicing
Agreement, then such successor Securities Administrator.

 



12

 

 

Servicing Fee Rate: With respect to each Mortgage Loan, the per annum rate set
forth on the related Mortgage Loan Schedule or if not specified thereon, in the
related PPTL, which rate shall be increased by the amount of any increase in the
Mortgage Interest Rate for any such Mortgage Loan pursuant to the terms of the
related Mortgage Note due to the termination of an automatic debit or direct
deposit account.

 

Servicing Modification: Any reduction of the Mortgage Interest Rate on or the
outstanding principal balance of a Mortgage Loan, any extension of the final
maturity date of a Mortgage Loan, any increase to the outstanding principal
balance of a Mortgage Loan by adding to the Stated Principal Balance unpaid
principal and interest and other amounts owing under the Mortgage Loan, any
Principal Forbearance Amount and any other modification, in each case pursuant
to a modification of a Mortgage Loan that is in default or for which, in the
judgment of the Servicer, default is reasonably foreseeable in accordance with
the Sale and Servicing Agreement.

 

(b) Servicing Standard. In servicing the Mortgage Loans in accordance with this
Agreement and Customary Servicing Procedures, the Servicer shall service the
Mortgage Loans with a view to the best interests of all holders of the Sequoia
Mortgage Trust 2013-3 Mortgage Pass-Through Certificates as a single class.

 

(c) Segregated Custodial Account. The Servicer shall establish a Custodial
Account pursuant to Subsection 11.04 of the Sale and Servicing Agreement which
shall be titled “First Republic Bank, in trust for Christiana Trust, a division
of Wilmington Savings Fund Society, FSB, as trustee of the Sequoia Mortgage
Trust 2013-3” (the “2013-3 Custodial Account”), which shall be the Custodial
Account under this Agreement for all purposes. If the 2013-3 Custodial Account
is no longer an Eligible Account, the Servicer shall transfer the 2013-3
Custodial Account to an account that is an Eligible Account. The 2013-3
Custodial Account shall qualify as an Eligible Account.

 

(d) Determination of Breach of Representations and Warranties. The following
sentence shall be added as the new third sentence of Subsection 7.03(a):

 

Each determination as to whether there has been such a breach shall be conducted
on a Mortgage Loan-by-Mortgage Loan basis.

 

(e) Helping Families Act Notice. The following sentence shall be added at the
end of Subsection 6.04:

 

In connection with any Mortgage Loan (i) repurchased by First Republic Bank from
the trust created by the Pooling and Servicing Agreement (the “Trust”) or (ii)
purchased in the exercise of a Clean-up Call, First Republic Bank shall furnish
to the related borrower, within thirty (30) days following the date of such
repurchase, the notice required by, and in accordance with, Section 404 of the
Helping Families Act.

 



13

 

 

(f) Transfer of Eligible Investments. The following sentences shall be added at
the end of the last paragraph of Subsection 11.04:

 

Notwithstanding anything to the contrary in this Agreement, for all Eligible
Investments rated at least "F1/A+"(short/long) that have terms greater than 60
days, in the event of a downgrade of such Eligible Investment below "F1" (or
"A+" if no short term rating) Servicer agrees to remove such Eligible Investment
within 60 days of such downgrade. Servicer acknowledges and agrees that Servicer
shall bear any losses incurred with respect to removal of such Eligible
Investment following such a downgrade and that any losses shall be immediately
deposited by the Servicer in the 2013-3 Custodial Account, as appropriate, out
of the Servicer’s own funds, with no right to reimbursement therefor.

 

(g) Transfer of Accounts. The second sentence of Subsection 11.09 shall be
deleted and replaced in its entirety as follows:

 

Pursuant to Subsections 11.04 and 11.06, such transfer shall be made only with
the Purchaser’s approval, which shall not unreasonably be withheld.

 

(h) Form of Monthly Report. The Servicer shall provide monthly accounting
reports to the Purchaser and Master Servicer, pursuant to Subsection 11.16 of
the Sale and Servicing Agreement, with the information required by the monthly
reporting format of the Master Servicer as previously provided to the Servicer
by Assignor. Such reports shall be provided not later than the fifth (5th)
Business Day of each calendar month.

 

(i) Shorter Cure Period for Failure to Provide Distribution Data. An additional
“Event of Default” shall be listed in Subsection 13.01, to be inserted after
clause (h), to read in its entirety as follows:

 

or (i) Servicer shall fail to provide to Purchaser the data required to be
provided pursuant to the first paragraph of Subsection 11.16 and such failure
shall continue for three Business Days after notice of such failure has been
given to Servicer by Purchaser;

 

(j) Clean-up Call. A new Section 33 shall be added to the Sale and Servicing
Agreement, to read in its entirety as follows:

 

SECTION 33. Clean-up Call. In the event a Clean-up Call is exercised, the
purchaser of the remaining Mortgage Loans (a) shall have all right, title and
interest in, to and under the Sale and Servicing Agreement to the extent
relating to such Mortgage Loans and (b) shall be bound as “Purchaser” under the
Sale and Servicing Agreement from and after the date it exercises the Clean-up
Call. The remaining Mortgage Loans shall be serviced by the Bank for such
purchaser in accordance with the terms and conditions of the Sale and Servicing
Agreement.

 



14

 

 

(k) REMIC Provisions.

 

(i) The following definition of “REMIC Provisions” is hereby added to Section 1
of the Sale and Servicing Agreement:

 

REMIC Provisions: Sections 860A through 860G of the Internal Revenue Code; such
other provisions of the Code as relate to an entity created thereunder; the
regulations promulgated pursuant such sections and provisions of the Code; and
published guidance issued by the Internal Revenue Service relating to such Code
sections and regulations.



(ii) The following paragraph shall be added to the end of Subsection 11.13, to
read in its entirety as follows:

 

If a Mortgage Loan is held by a REMIC, the Servicer shall not acquire any real
property (or personal property incident to such real property) in respect of
such Mortgage Loan except in connection with a default or imminent default of
such Mortgage Loan. In the event that a REMIC acquires any real property (or
personal property incident to such real property) in connection with a default
or imminent default of a Mortgage Loan, such property shall be disposed of by
the Servicer as soon as practicable in a manner that, consistent with prudent
mortgage loan servicing practices, maximizes the net present value of the
recovery to the Trust, but in any event within three years after its acquisition
by such REMIC unless the Servicer provides to the Purchaser and the Securities
Administrator an Opinion of Counsel to the effect that the holding by such REMIC
of such Mortgaged Property subsequent to three years after its acquisition will
not result in the imposition of taxes on “prohibited transactions” on such REMIC
as defined in Section 860F of the Code or under the law of any state in which
real property securing a Mortgage Loan owned by such REMIC is located or cause
such REMIC to fail to qualify as a REMIC for federal income tax purposes or for
state tax purposes under the laws of any state in which real property securing a
Mortgage Loan owned by such REMIC is located at any time that any mortgage
pass-through certificates representing interests in such REMIC are outstanding.
The Servicer shall conserve, protect and operate each such property for such
REMIC solely for the purpose of its prompt disposition and sale in a manner
which does not cause such property to fail to qualify as “foreclosure property”
within the meaning of Section 860G(a)(8) or result in the receipt by such REMIC
of any “income from non-permitted assets” within the meaning of Section
860F(a)(2)(B) of the Code or any “net income from foreclosure property” which is
subject to taxation under the REMIC Provisions. Pursuant to its efforts to sell
such property, the Servicer shall either itself or through an agent selected by
the Servicer protect and conserve such property in the same manner and to such
extent as is customary in the locality where such property is located and may,
incident to its conservation and protection of the assets of the Trust, rent the
same, or any part thereof, as the Servicer deems to be in the best interest of
the Trust for the period prior to the sale of such property. Additionally, the
Servicer shall perform the tax withholding and shall file information returns
with respect to the receipt of mortgage interests received in a trade or
business, the reports of foreclosures and abandonments of any Mortgaged Property
and the information returns relating to cancellation of indebtedness income with
respect to any Mortgaged Property required by Sections 6050H, 6050J and 6050P,
respectively, of the Code, and deliver to the Purchaser and the Securities
Administrator an Officers’ Certificate on or before March 31 of each year
stating that such reports have been filed. Such reports shall be in form and
substance sufficient to meet the reporting requirements imposed by Sections
6050H, 6050J and 6050P of the Code.

 



15

 

 

(iii) The following additional provisions shall be added after Subsection 11.23,
to read in its entirety as follows:

 

Subsection 11.24 Compliance with REMIC Provisions. If a REMIC election has been
made with respect to the arrangement under which the Mortgage Loans and REO
Property are held, the Servicer shall not take any action, cause the REMIC to
take any action or fail to take (or fail to cause to be taken) any action that,
under the REMIC Provisions, if taken or not taken, as the case may be, could (i)
endanger the status of the REMIC as a REMIC or (ii) result in the imposition of
a tax upon the REMIC (including but not limited to the tax on “prohibited
transactions” as defined in Section 860F(a)(2) of the Code and the tax on
“contribution” to a REMIC set forth in Section 860G(d) of the Code unless the
Servicer has received an Opinion of Counsel (at the expense of the party seeking
to take such actions) to the effect that the contemplated action will not
endanger such REMIC status or result in the imposition of any such tax.

 

(l) Avoidance of Consolidation.

 

(i) The following Subsection 7.06 shall be added at the end of Section 7, to
read in its entirety as follows:

 

Subsection 7.06 Avoidance of Consolidation.

 

(a) The Servicer covenants and agrees that it shall not hold or purchase any
certificate (a “Certificate”) issued by the Trust, if its holding or purchase of
such Certificate (or interest therein) would cause the Servicer to be required
to consolidate any assets of the Trust on its financial statements under U.S.
generally accepted accounting principles (“Consolidate” or “Consolidation”). The
Servicer shall be deemed to have represented by virtue of its purchase or
holding of such Certificate (or interest therein) that its holding or purchase
of such Certificate (or interest therein) will not cause the Servicer to be
required to Consolidate any assets of the Trust on its financial statements.

 



16

 

 

If the Servicer's holding or purchase of a Certificate (or interest therein)
does in fact cause such Consolidation, then the last preceding transferee that
is not required to Consolidate shall be restored, to the extent permitted by
law, to all rights and obligations as owner of such Certificate retroactive to
the date of such transfer of such Certificate. If the Servicer holds or
purchases a Certificate (or interest therein) in violation of the restrictions
in this Subsection 7.06 and to the extent that the retroactive restoration of
the rights of the owner of such Certificate as described in the immediately
preceding sentence shall be invalid, illegal or unenforceable, then the
Securities Administrator shall have the right, without notice to the owner or
any prior owner of such Certificate, to sell such Certificate to a purchaser
selected by the Securities Administrator on such terms as the Securities
Administrator may choose. The Servicer shall promptly endorse and deliver such
Certificate (or otherwise transfer a book-entry Certificate) in accordance with
the instructions of the Securities Administrator. The proceeds of such sale, net
of the commissions (which may include commissions payable to the Securities
Administrator or its Affiliates), expenses and taxes due, if any, shall be
remitted by the Securities Administrator to the Servicer. The terms and
conditions of any sale under this Subsection 7.06 shall be determined in the
sole discretion of the Securities Administrator, and the Securities
Administrator shall not be liable to any owner of a Certificate as a result of
its exercise of such discretion. The Servicer shall indemnify and hold harmless
the Depositor and the Trust from and against any and all losses, liabilities,
claims, costs or expenses incurred by such parties as a result of such holding
or purchase resulting in a Consolidation.

 

(b) The Servicer covenants and agrees that it shall not transfer its servicing
rights and duties under this Agreement and the Sale and Servicing Agreement to
an insured depository institution, as such term is defined in the Federal
Deposit Insurance Act (an “IDI”) (an IDI in such capacity, an “IDI Servicer
Transferee”) unless the Purchaser and the Servicer shall have received a
representation from the IDI Servicer Transferee that the acquisition of such
servicing rights and duties will not cause the IDI Servicer Transferee to be
required to Consolidate any assets of the Trust on its financial statements. Any
IDI Servicer Transferee shall be deemed to have represented by virtue of its
acquisition of such servicing rights and duties that such acquisition will not
cause Consolidation. Any IDI Servicer Transferee who acquires such servicing
rights and duties without providing the representation described above or whose
acquisition of such servicing rights and duties has required it to Consolidate
any assets of the Trust on its financial statements shall indemnify and hold
harmless the Servicer, the Depositor and the Trust from and against any and all
losses, liabilities, claims, costs or expenses incurred by such parties as a
result of such acquisition.

 

(ii) An additional “Event of Default” shall be listed in Subsection 13.01, to be
inserted after clause (i) added in Section 14(i) of this Agreement above, to
read in its entirety as follows:

 



17

 

 

or (j)(A) the purchase or holding by the Servicer of any Certificate such that
the Servicer is required to Consolidate any assets of the Trust on its financial
statements, provided that such purchase or holding of a Certificate shall not
constitute an Event of Default if, within 45 days of (1) the date of such
purchase or acquisition or (2) if such requirement to Consolidate is not
effective on the date of such purchase or acquisition, the date the Servicer
becomes aware of such requirement to Consolidate, the Servicer causes such
requirement to Consolidate not to apply; or (B) the failure of the Servicer to
obtain from an IDI Servicer Transferee the representation described in Section
7.06(b) prior to the transfer to such IDI Servicer Transferee of any servicing
rights or duties.

 

(m) Foreclosure Proceedings. The first sentence of Subsection 11.13 is hereby
deleted and replaced in its entirety with the following:

 

Subject to Subsection 11.02, in the event that title to the Mortgaged Property
is acquired in foreclosure or by deed in lieu of foreclosure, the deed or
certificate of sale shall be taken in the name of the Trust, where permitted by
applicable law or regulation, and where not so permitted, in the name of the
trustee of the Trust or its nominee.

 

(n) Modification Payment Plans and Foreclosure Approvals.

 

(i) The first sentence of the fifth paragraph of Subsection 11.01 is hereby
deleted and replaced in its entirety with the following:

 

Consistent with the terms of this Agreement, and subject to the REMIC Provisions
if the Mortgage Loans have been transferred to a REMIC, the Servicer may waive,
modify or vary any term of any Mortgage Loan or consent to the postponement of
strict compliance with any such term or in any manner grant indulgence to any
Mortgagor; provided, however, that the Servicer shall not enter into any payment
plan or agreement to modify payments with a Mortgagor lasting more than
twelve (12) months or permit any modification with respect to any Mortgage Loan
that would change the Mortgage Interest Rate, the Lifetime Rate Cap (if
applicable), the Initial Rate Cap (if applicable), the Periodic Rate Cap (if
applicable) or the Gross Margin (if applicable), agree to the capitalization of
arrearages, including interest, fees or expenses owed under the Mortgage Loan,
make any future advances or extend the final maturity date with respect to such
Mortgage Loan (provided that the Servicer shall in no event extend the final
maturity date past March 25, 2043 or, if such 25th day is not a Business Day,
the next succeeding Business Day), or accept substitute or additional collateral
or release any collateral for such Mortgage Loan, unless (1) the Mortgagor is in
default with respect to the Mortgage Loan, or such default is, in the judgment
of the Servicer, imminent, (2) the modification is in accordance with the
customary procedures of the Servicer, which may change from time to time, or
industry-accepted programs, and (3) the Purchaser has approved such action.

 



18

 

 

(ii) The third sentence of the last paragraph of Subsection 11.01 is hereby
deleted and replaced in its entirety with the following:

 

In the event (a) the environmental inspection report indicates that the
Mortgaged Property is contaminated by hazardous or toxic substances or wastes
and (b) the Purchaser provides written approval for the Servicer to proceed with
foreclosure or acceptance of a deed in lieu of foreclosure, the Servicer shall
be reimbursed for all reasonable costs associated with such foreclosure or
acceptance of a deed in lieu of foreclosure and any related environmental clean
up costs, as applicable, from the related Liquidation Proceeds, or if the
Liquidation Proceeds are insufficient fully to reimburse the Servicer, the
Servicer shall be entitled to be reimbursed from amounts in the Custodial
Account pursuant to Subsection 11.05 hereof.

 

(o) Servicer Reports. The Servicer shall provide monthly reports to the
Purchaser pursuant to Subsection 11.16 of the Sale and Servicing Agreement in
the formats attached hereto as Exhibits 10 and 11, or in such other format as
the Servicer, the Purchaser and the Depositor shall agree in writing.

 

(p) Assumption Agreements. The first sentence of Subsection 11.18 is hereby
deleted and replaced in its entirety with the following:

 

The Servicer will use its best efforts to enforce any “due-on-sale” provision
contained in any Mortgage or Mortgage Note; provided that, subject to the
Purchaser’s prior approval for the release of liability from the original
borrower, the Servicer shall permit such assumption if so required in accordance
with the terms of the Mortgage or the Mortgage Note.

 

(q) Indemnification Expenses. The first sentence of Subsection 12.01(b) is
hereby deleted and replaced in its entirety with the following:

 

The Servicer shall immediately notify the Purchaser if a claim is made by a
third party with respect to this Agreement or the Mortgage Loans, and the
Servicer shall assume the defense of any such claim and pay all expenses in
connection therewith, including counsel fees.

 

(r) Broker’s Price Opinion. If, in accordance with the Pooling and Servicing
Agreement, the Trustee has received notice that any governmental entity intends
to acquire a Mortgage Loan through the exercise of its power of eminent domain,
and if there is no longer a Controlling Holder, the Servicer, promptly upon the
request and at the expense of the Trustee, shall obtain a valuation on the
related Mortgaged Property in the form of a broker’s price opinion, and provide
the results of such valuation to the Trustee.

 



19

 

 

(s) Report on Assessment of Compliance and Attestation. The Servicer shall
disclose, and shall cause each Subservicer and Subcontractor determined to be
“participating in the servicing function” within the meaning of Item 1122 of
Regulation AB to disclose, as part of each assessment of compliance with the
Servicing Criteria delivered pursuant to Subsection 2.05 of Addendum I of the
Sale and Servicing Agreement: (i) the extent and scope of any material instance
of noncompliance, including any material impacts or effects as a result of a
material instance of noncompliance, that have affected payments or expected
payments on the certificates issued pursuant to the Pooling and Servicing
Agreement; (ii) whether a material instance of noncompliance involved any
certificate issued pursuant to the Pooling and Servicing Agreement; and (iii)
its plans, if any, or actions already undertaken, for remediating a material
instance of noncompliance or the impacts caused by such material instance of
noncompliance.

 

(t) The rights under the Sale and Servicing Agreement assigned to the Depositor
and the Assignee pursuant to this Agreement shall be under the Sale and
Servicing Agreement as amended by this Agreement.



 

Miscellaneous

 

15. All demands, notices and communications related to the Mortgage Loans, the
Sale and Servicing Agreement and this Agreement shall be in writing and shall be
deemed to have been duly given if personally delivered at or mailed by
registered mail, postage prepaid, as follows:

 

(a)In the case of the Bank,

 

First Republic Bank

111 Pine Street

San Francisco, CA 94111

Attention: Tony Sachs

 

with a copy to the General Counsel at the same address

  

(b)In the case of Assignee,

 

Christiana Trust, a division of Wilmington Savings Fund Society, FSB

500 Delaware Avenue, 11th Floor

Wilmington, Delaware, 19801

Attention: Corporate Trust – Sequoia Mortgage Trust 2013-3

 



20

 

 

(c)In the case of Depositor,

 

Sequoia Residential Funding, Inc.

One Belvedere Place, Suite 360

Mill Valley, California 94941

Attention: William Moliski

 

with a copy to

 

General Counsel at the same address

 

(d)In the case of Assignor,

 

Redwood Residential Acquisition Corporation

One Belvedere Place, Suite 360

Mill Valley, California 94941

Attention: William Moliski

 

with a copy to

 

General Counsel at the same address

 

(e)In the case of Master Servicer,

 

Wells Fargo Bank, N.A.

9062 Old Annapolis Road

Columbia, Maryland 21045

Telephone number: (410) 884-2000

Facsimile number: (410) 715-2380

Attention: Client Manager -- Sequoia Mortgage Trust 2013-3

 

(f)In the case of the initial Controlling Holder,

 

Sequoia Mortgage Funding Corporation

One Belvedere Place, Suite 360

Mill Valley, California 94941

Attention: William Moliski

 

with a copy to

 

General Counsel at the same address

  

16. This Agreement shall be construed in accordance with the laws of the State
of New York, except to the extent preempted by Federal law, and the obligations,
rights and remedies of the parties hereunder shall be determined in accordance
with such laws, without regard to the conflicts of laws provisions of the State
of New York or any other jurisdiction.

 



21

 

 

17. No term or provision of this Agreement may be waived or modified unless such
waiver or modification is in writing and signed by the party against whom such
waiver or modification is sought to be enforced.

 

18. This Agreement shall inure to the benefit of the successors and assigns of
the parties hereto. Any entity into which Assignor, Depositor, Assignee or the
Bank may be merged or consolidated shall, without the requirement for any
further writing, be deemed Assignor, Depositor, Assignee or the Bank,
respectively, hereunder.

 

19. This Agreement shall survive the conveyance of the Mortgage Loans, the
assignment of the Sale and Servicing Agreement to the extent of the Mortgage
Loans by Assignor to Depositor and by Depositor to Assignee, and the termination
of the Sale and Servicing Agreement.

 

20. This Agreement may be executed simultaneously in any number of counterparts.
Each counterpart shall be deemed to be an original, and all such counterparts
shall constitute one and the same instrument.

 

21. The Controlling Holder under the Pooling and Servicing Agreement is an
express third party beneficiary of this Agreement, and shall have the same power
and ability to exercise and enforce the rights stated to be provided to it
hereunder as if it were a signatory hereto. The Bank hereby consents to such
exercise and enforcement.

 

22. It is expressly understood and agreed by the parties hereto that insofar as
this Agreement is executed by the Trustee (i) this Agreement is executed and
delivered by Christiana Trust, a division of Wilmington Savings Fund Society,
FSB (“Christiana Trust”) not in its individual capacity but solely as Trustee on
behalf of the trust created by the Pooling and Servicing Agreement referred to
herein (the “Trust”) in the exercise of the powers and authority conferred upon
and vested in it, and as directed in the Pooling and Servicing Agreement, (ii)
each of the undertakings and agreements herein made on behalf of the Trust is
made and intended not as a personal undertaking or agreement of or by Christiana
Trust but is made and intended for purposes of binding only the Trust, (iii)
nothing herein contained shall be construed as creating any liability on the
part of Christiana Trust, individually or personally, to perform any covenant
either express or implied in this Agreement, all such liability, if any, being
expressly waived by the parties hereto and by any person claiming by, through or
under the parties hereto, and (iv) under no circumstances shall Christiana Trust
in its individual capacity or in its capacity as Trustee be personally liable
for the payment of any indebtedness, amounts or expenses owed by the Purchaser
under the Sale and Servicing Agreement (such indebtedness, expenses and other
amounts being payable solely from and to the extent of funds of the Trust) or be
personally liable for the breach or failure of any obligation, representation,
warranty or covenant made under this Agreement or any other related documents.

 



22

 

 

23. Master Servicer. The Bank hereby acknowledges that the Assignee has
appointed Wells Fargo Bank, N.A. to act as master servicer and securities
administrator under the Pooling and Servicing Agreement and hereby agrees to
treat all inquiries, demands, instructions, authorizations and other
communications from the Master Servicer as if the same had been received from
the Assignee. The Master Servicer, acting on behalf of the Assignee, shall have
the rights of the Assignee as the Purchaser under this Agreement, including,
without limitation, the right to enforce the obligations of the Bank and the
Servicer hereunder and under the Sale and Servicing Agreement and the right to
exercise the remedies of the Purchaser hereunder and under the Sale and
Servicing Agreement, other than the rights assumed by the Controlling Holder
assumed under Section 13(a) above.

 

The Bank shall make all remittances due by it to the Purchaser with respect to
the Mortgage Loans to the following account by wire transfer of immediately
available funds:

 

Wells Fargo Bank, N.A.

San Francisco, California

ABA# 121-000-248

Account #3970771416

Account Name: SAS Clearing

FFC: Account #39153400, Sequoia Mortgage Trust 2013-3 Distribution Account

 

24. The Bank acknowledges that the custodian will be Wells Fargo Bank, N.A.
acting pursuant to the Custodial Agreement. Requests for Mortgage Loan Documents
required by the Bank to perform its duties under the Sale and Servicing
Agreement shall be directed to Wells Fargo Bank, N.A., as custodian, using the
form of Request for Release in the form of Exhibit F hereto. The Bank shall
provide the Custodian with the specimen signatures of the Bank's authorized
servicing representatives using the form in Exhibit D-3 hereto. Notwithstanding
Section 10 of the Sale and Servicing Agreement, the Bank shall pay shipping
expenses for any Mortgage Loan Documents if there has been a breach of any
representation or warranty made with respect to the related Mortgage Loan in
Subsection 7.01 of the Sale and Servicing Agreement.

 

25. Helping Families Act Notice. Assignor hereby requests that the Bank furnish
each Mortgagor with the notice described in Subsection 6.04 of the Sale and
Servicing Agreement, in the form attached as Exhibit 8 thereto and using
Christiana Trust, a division of Wilmington Savings Fund Society, FSB, as trustee
of the Sequoia Mortgage Trust 2013-3 as the investor name, in accordance with
the terms of Subsection 6.04 therein, and the Bank hereby covenants that it
shall furnish each Mortgagor with such notice as provided therein. Assignor and
Assignee each agree that it will not send such notices to the Mortgagors.

 



23

 

 

26. Rule 17g-5 Compliance. The Bank hereby agrees that it shall provide
information with respect to the Mortgage Loans or the origination or servicing
thereof to any Rating Agency or nationally recognized statistical rating
organization (“NRSRO”) via electronic mail at
rmbs17g5informationprovider@wellsfargo.com, with a subject reference of “SEMT
2013-3” and an identification of the type of information being provided in the
body of such electronic mail. The Securities Administrator, as the initial Rule
17g-5 Information Provider (the “Rule 17g-5 Information Provider”) shall notify
the Bank in writing of any change in the identity or contact information of the
Rule 17g-5 Information Provider. The Bank shall have no liability for (i) the
Rule 17g-5 Information Provider’s failure to post information provided by it in
accordance with the terms of this Agreement or (ii) any malfunction or disabling
of the website maintained by the Rule 17g-5 Information Provider. None of the
foregoing restrictions in this Section 26 prohibit or restrict oral or written
communications, or providing information, between the Bank, on the one hand, and
any Rating Agency or NRSRO, on the other hand, with regard to (i) such Rating
Agency’s or NRSRO’s review of the ratings it assigns to the Bank, (ii) such
Rating Agency’s or NRSRO’s approval of the Bank as a residential mortgage
master, special or primary servicer, or (iii) such Rating Agency’s or NRSRO’s
evaluation of the Bank’s servicing operations in general; provided, however,
that the Bank shall not provide any information relating to the Mortgage Loans
to such Rating Agency or NRSRO in connection with such review and evaluation by
such Rating Agency or NRSRO unless: (x) borrower, property or deal specific
identifiers are redacted; or (y) such information has already been provided to
the Rule 17g-5 Information Provider.

 



24

 



 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement the day and
year first above written.

 

  REDWOOD RESIDENTIAL ACQUISITION CORPORATION     Assignor             By: /s/
John Isbrandtsen     Name: John Isbrandtsen     Title: Authorized Officer      
              SEQUOIA RESIDENTIAL FUNDING, INC.     Depositor             By:
/s/ John Isbrandtsen     Name: John Isbrandtsen     Title: Authorized Officer  
          Christiana Trust, a division of Wilmington Savings Fund Society, FSB,
not in its individual capacity but solely as Trustee,     Assignee            
By: /s/ Jeffrey R. Everhart     Name: Jeffrey R. Everhart     Title: AVP        
            FIRST REPUBLIC BANK                     By: /s/ Tony Sachs     Name:
Tony Sachs     Title: Vice President  

 

Accepted and agreed to by:

 

WELLS FARGO BANK, N.A.   Master Servicer         By: /s/ Graham M. Oglesby  
Name: Graham M. Oglesby   Title: Vice President  

 

 



Signature Page to Assignment, Assumption and Recognition Agreement – First
Republic (SEMT 2013-3)

 



 

 



  

ATTACHMENT 1

 

MORTGAGE LOAN SCHEDULE

  

  1 2 3 4 5 6 7 8 9 10   Primary Servicer Servicing Fee % Servicing
Fee—Flatdollar Servicing Advance Methodology Originator Originator Name Loan
Number Amortization Type Lien Position HELOC Indicator 1 1002338 0.002500    
1002338 First Republic 12-485623-3 1 1 0 2 1002338 0.002500     1002338 First
Republic 12-486860-0 1 1 0 3 1002338 0.002500     1002338 First Republic
12-489895-3 1 1 0 4 1002338 0.002500     1002338 First Republic 12-490871-1 1 1
0 5 1002338 0.002500     1002338 First Republic 12-491833-0 1 1 0 6 1002338
0.002500     1002338 First Republic 12-492388-4 1 1 0 7 1002338 0.002500    
1002338 First Republic 12-492394-2 1 1 0 8 1002338 0.002500     1002338 First
Republic 12-492872-7 1 1 0 9 1002338 0.002500     1002338 First Republic
12-493022-8 1 1 0 10 1002338 0.002500     1002338 First Republic 12-493101-0 1 1
0 11 1002338 0.002500     1002338 First Republic 12-493108-5 1 1 0 12 1002338
0.002500     1002338 First Republic 12-493125-9 1 1 0 13 1002338 0.002500    
1002338 First Republic 12-493136-6 1 1 0 14 1002338 0.002500     1002338 First
Republic 12-493154-9 1 1 0 15 1002338 0.002500     1002338 First Republic
12-493371-9 1 1 0 16 1002338 0.002500     1002338 First Republic 12-493480-8 1 1
0 17 1002338 0.002500     1002338 First Republic 12-493597-9 1 1 0 18 1002338
0.002500     1002338 First Republic 12-493639-9 1 1 0 19 1002338 0.002500    
1002338 First Republic 12-493696-9 1 1 0 20 1002338 0.002500     1002338 First
Republic 12-494102-7 1 1 0 21 1002338 0.002500     1002338 First Republic
12-494187-8 1 1 0 22 1002338 0.002500     1002338 First Republic 12-494225-6 1 1
0 23 1002338 0.002500     1002338 First Republic 12-494227-2 1 1 0 24 1002338
0.002500     1002338 First Republic 12-494290-0 1 1 0 25 1002338 0.002500    
1002338 First Republic 12-494401-3 1 1 0 26 1002338 0.002500     1002338 First
Republic 12-494438-5 1 1 0 27 1002338 0.002500     1002338 First Republic
12-494449-2 1 1 0 28 1002338 0.002500     1002338 First Republic 12-494479-9 1 1
0 29 1002338 0.002500     1002338 First Republic 12-494498-9 1 1 0 30 1002338
0.002500     1002338 First Republic 12-494507-7 1 1 0 31 1002338 0.002500    
1002338 First Republic 12-494521-8 1 1 0 32 1002338 0.002500     1002338 First
Republic 12-494526-7 1 1 0 33 1002338 0.002500     1002338 First Republic
12-494551-5 1 1 0 34 1002338 0.002500     1002338 First Republic 12-494566-3 1 1
0 35 1002338 0.002500     1002338 First Republic 12-494572-1 1 1 0 36 1002338
0.002500     1002338 First Republic 12-494579-6 1 1 0 37 1002338 0.002500    
1002338 First Republic 12-494624-0 1 1 0 38 1002338 0.002500     1002338 First
Republic 12-494632-3 1 1 0 39 1002338 0.002500     1002338 First Republic
12-494736-2 1 1 0 40 1002338 0.002500     1002338 First Republic 12-494788-3 1 1
0 41 1002338 0.002500     1002338 First Republic 12-494830-3 1 1 0 42 1002338
0.002500     1002338 First Republic 12-494914-5 1 1 0 43 1002338 0.002500    
1002338 First Republic 12-494937-6 1 1 0 44 1002338 0.002500     1002338 First
Republic 12-494942-6 1 1 0 45 1002338 0.002500     1002338 First Republic
12-494987-1 1 1 0 46 1002338 0.002500     1002338 First Republic 12-495000-2 1 1
0 47 1002338 0.002500     1002338 First Republic 12-495004-4 1 1 0 48 1002338
0.002500     1002338 First Republic 12-495015-0 1 1 0 49 1002338 0.002500    
1002338 First Republic 12-495040-8 1 1 0 50 1002338 0.002500     1002338 First
Republic 12-495112-5 1 1 0 51 1002338 0.002500     1002338 First Republic
12-495128-1 1 1 0 52 1002338 0.002500     1002338 First Republic 12-495159-6 1 1
0 53 1002338 0.002500     1002338 First Republic 12-495249-5 1 1 0 54 1002338
0.002500     1002338 First Republic 12-495386-5 1 1 0 55 1002338 0.002500    
1002338 First Republic 12-495637-1 1 1 0 56 1002338 0.002500     1002338 First
Republic 12-495680-1 1 1 0 57 1002338 0.002500     1002338 First Republic
12-492309-0 1 1 0 58 1002338 0.002500     1002338 First Republic 12-494499-7 1 1
0 59 1002338 0.002500     1002338 First Republic 12-494578-8 1 1 0 60 1002338
0.002500     1002338 First Republic 12-494621-6 1 1 0 61 1002338 0.002500    
1002338 First Republic 12-494613-3 1 1 0 62 1002338 0.002500     1002338 First
Republic 12-495143-0 1 1 0 63 1002338 0.002500     1002338 First Republic
12-494979-8 1 1 0 64 1002338 0.002500     1002338 First Republic 12-495181-0 1 1
0 65 1002338 0.002500     1002338 First Republic 12-492185-4 1 1 0 66 1002338
0.002500     1002338 First Republic 12-493939-3 1 1 0 67 1002338 0.002500    
1002338 First Republic 12-495208-1 1 1 0 68 1002338 0.002500     1002338 First
Republic 12-493728-0 1 1 0 69 1002338 0.002500     1002338 First Republic
12-495297-4 1 1 0 70 1002338 0.002500     1002338 First Republic 12-495144-8 1 1
0 71 1002338 0.002500     1002338 First Republic 12-495205-7 1 1 0 72 1002338
0.002500     1002338 First Republic 12-494214-0 1 1 0 73 1002338 0.002500    
1002338 First Republic 12-495568-8 1 1 0 74 1002338 0.002500     1002338 First
Republic 12-495663-7 1 1 0 75 1002338 0.002500     1002338 First Republic
12-493708-2 1 1 0 76 1002338 0.002500     1002338 First Republic 12-494767-7 1 1
0 77 1002338 0.002500     1002338 First Republic 12-495103-4 1 1 0 78 1002338
0.002500     1002338 First Republic 12-495743-7 1 1 0 79 1002338 0.002500    
1002338 First Republic 12-494719-8 1 1 0 80 1002338 0.002500     1002338 First
Republic 12-495720-5 1 1 0 81 1002338 0.002500     1002338 First Republic
12-491084-0 1 1 0 82 1002338 0.002500     1002338 First Republic 12-495789-0 1 1
0 83 1002338 0.002500     1002338 First Republic 12-495944-1 1 1 0 84 1002338
0.002500     1002338 First Republic 12-496058-9 1 1 0



 



  11 12 13 14 15 16 17 18 19 20 21 22   Loan Purpose Cash Out Amount Total
Origination and Discount Points Covered/High Cost Loan Indicator Relocation Loan
Indicator Broker Indicator Channel Escrow Indicator Senior Loan
Amount(s) Loan Type of Most
Senior Lien Hybrid Period of
Most Senior Lien (in
months) Neg Am Limit of
Most Senior Lien 1 9           1 0 0       2 3           1 0 0       3 9        
  1 0 0       4 7           1 0 0       5 9           1 0 0       6 9          
1 0 0       7 9           1 0 0       8 9           1 0 0       9 3           1
0 0       10 3           1 0 0       11 3           1 0 0       12 9           1
0 0       13 6           1 0 0       14 3           1 0 0       15 7           1
1 0       16 7           1 0 0       17 7           1 0 0       18 9           1
0 0       19 6           1 0 0       20 3           1 0 0       21 9           1
0 0       22 7           1 4 0       23 7           1 0 0       24 7           1
0 0       25 7           1 0 0       26 7           1 0 0       27 9           1
0 0       28 7           1 0 0       29 6           1 0 0       30 7           1
0 0       31 9           1 0 0       32 9           1 0 0       33 7           1
0 0       34 7           1 0 0       35 7           1 0 0       36 7           1
0 0       37 9           1 0 0       38 7           1 0 0       39 6           1
0 0       40 3           1 0 0       41 7           1 0 0       42 3           1
0 0       43 9           1 0 0       44 7           1 0 0       45 7           1
0 0       46 3           1 1 0       47 9           1 1 0       48 9           1
0 0       49 6           1 0 0       50 7           1 0 0       51 9           1
0 0       52 6           1 0 0       53 7           1 0 0       54 9           1
0 0       55 6           1 0 0       56 7           1 0 0       57 6           1
0 0       58 7           1 0 0       59 9           1 0 0       60 9           1
0 0       61 9           1 0 0       62 9           1 0 0       63 9           1
0 0       64 7           1 0 0       65 9           1 0 0       66 7           1
0 0       67 7           1 0 0       68 9           1 0 0       69 9           1
0 0       70 3           1 1 0       71 7           1 0 0       72 3           1
0 0       73 3           1 0 0       74 6           1 0 0       75 7           1
0 0       76 9           1 0 0       77 3           1 0 0       78 9           1
0 0       79 7           1 0 0       80 7           1 0 0       81 3           1
0 0       82 7           1 0 0       83 9           1 0 0       84 3           1
0 0      



 



  23 24 25 26 27 28 29 30 31 32   Junior Mortgage
Balance Origination Date of
Most Senior Lien Origination Date Original Loan
Amount Original Interest
Rate Original
Amortization Term Original Term to
Maturity First Payment Date
of Loan Interest Type
Indicator Original Interest
Only Term 1 0.00   20121113 832250.00 0.039000 360 360 20130101 1 0 2 0.00  
20120808 625000.00 0.038500 240 240 20121001 1 0 3 0.00   20121119 855000.00
0.038000 360 360 20130101 1 0 4 0.00   20121121 2000000.00 0.036000 360 360
20130101 1 120 5 350000.00   20121029 855000.00 0.037000 240 240 20130101 1 0 6
800000.00   20121130 860000.00 0.037500 360 360 20130201 1 120 7 0.00   20121107
705000.00 0.037500 360 360 20130101 1 0 8 302272.00   20121203 680000.00
0.037500 360 360 20130201 1 0 9 0.00   20121111 587500.00 0.038500 360 360
20130101 1 0 10 250000.00   20121119 1035000.00 0.037500 360 360 20130101 1 0 11
45000.00   20121128 800000.00 0.039000 360 360 20130201 1 120 12 0.00   20121126
1694000.00 0.035500 360 360 20130201 1 0 13 0.00   20121205 1936000.00 0.035000
360 360 20130201 1 0 14 200000.00   20121121 920000.00 0.035500 360 360 20130101
1 0 15 0.00   20121203 932000.00 0.035000 360 360 20130201 1 0 16 0.00  
20121113 678750.00 0.037000 360 360 20130101 1 0 17 0.00   20121102 928968.00
0.035500 360 360 20121201 1 0 18 0.00   20121128 990000.00 0.035000 360 360
20130201 1 0 19 0.00   20121128 1405000.00 0.034500 360 360 20130101 1 0 20
200000.00   20121127 740000.00 0.037500 360 360 20130201 1 0 21 245000.00  
20121210 710000.00 0.038000 360 360 20130201 1 0 22 0.00   20121109 1000000.00
0.035500 360 360 20130101 1 0 23 0.00   20121109 1316250.00 0.035500 360 360
20130101 1 0 24 0.00   20121107 1100000.00 0.035000 360 360 20130101 1 0 25 0.00
  20121109 810400.00 0.036500 360 360 20130101 1 0 26 0.00   20121108 1240000.00
0.035000 360 360 20130101 1 0 27 32500.00   20121123 980000.00 0.037500 360 360
20130101 1 0 28 0.00   20121120 1792500.00 0.037000 360 360 20130101 1 120 29
0.00   20121102 924000.00 0.035000 360 360 20130101 1 0 30 0.00   20121114
1560000.00 0.036500 360 360 20130101 1 120 31 0.00   20121211 1000000.00
0.035500 360 360 20130201 1 0 32 0.00   20121206 1125000.00 0.039000 360 360
20130201 1 120 33 0.00   20121113 725000.00 0.046500 360 360 20130101 1 0 34
0.00   20121108 960000.00 0.036500 360 360 20130101 1 0 35 0.00   20121120
800000.00 0.039000 360 360 20130201 1 0 36 0.00   20121212 792000.00 0.034500
360 360 20130201 1 0 37 0.00   20121217 913000.00 0.037500 360 360 20130201 1 0
38 0.00   20121109 1293750.00 0.037500 360 360 20130101 1 0 39 263750.00  
20121108 1150000.00 0.035000 360 360 20130101 1 0 40 0.00   20121207 875000.00
0.037500 360 360 20130201 1 0 41 0.00   20121113 456000.00 0.036500 360 360
20130101 1 0 42 0.00   20121130 949000.00 0.037500 360 360 20130201 1 0 43 0.00
  20121127 790000.00 0.037500 360 360 20130201 1 0 44 0.00   20121112 626500.00
0.035000 360 360 20130101 1 0 45 100000.00   20121107 1000000.00 0.035000 360
360 20130101 1 0 46 0.00   20121220 365000.00 0.040500 360 360 20130201 1 0 47
0.00   20121220 372000.00 0.040500 360 360 20130201 1 0 48 0.00   20121129
904000.00 0.037000 360 360 20130201 1 0 49 0.00   20121113 1215000.00 0.033500
360 360 20130101 1 0 50 0.00   20121113 480000.00 0.037000 360 360 20130101 1 0
51 0.00   20121206 900000.00 0.039000 360 360 20130201 1 120 52 0.00   20121120
1162500.00 0.033000 360 360 20130101 1 0 53 0.00   20121205 1000000.00 0.037000
360 360 20130201 1 120 54 0.00   20121203 716204.00 0.037500 360 360 20130201 1
0 55 0.00   20121128 1136000.00 0.035500 360 360 20130201 1 0 56 616000.00  
20121119 1000000.00 0.035000 360 360 20130101 1 0 57 0.00   20121108 1868000.00
0.036000 360 360 20130101 1 120 58 0.00   20121221 1350000.00 0.037500 360 360
20130201 1 0 59 0.00   20121204 525000.00 0.037500 360 360 20130201 1 0 60
500000.00   20121227 710000.00 0.037500 360 360 20130301 1 0 61 0.00   20121219
1095000.00 0.036500 360 360 20130201 1 0 62 0.00   20121214 1904000.00 0.035000
360 360 20130201 1 0 63 350000.00   20121206 1300000.00 0.037500 360 360
20130201 1 0 64 0.00   20121217 520000.00 0.036500 360 360 20130201 1 0 65
250000.00   20121204 1000000.00 0.036000 360 360 20130201 1 0 66 200000.00  
20121228 800000.00 0.036500 360 360 20130201 1 0 67 160000.00   20121206
1200000.00 0.038000 360 360 20130201 1 120 68 0.00   20121114 1515000.00
0.036500 360 360 20130101 1 0 69 0.00   20121218 1060000.00 0.036000 360 360
20130201 1 0 70 0.00   20121224 700000.00 0.037500 360 360 20130201 1 0 71 0.00
  20121214 952000.00 0.036500 360 360 20130201 1 0 72 0.00   20130102 2000000.00
0.035500 360 360 20130301 1 0 73 0.00   20130108 750000.00 0.034000 240 240
20130301 1 0 74 0.00   20121214 840000.00 0.036000 360 360 20130201 1 0 75 0.00
  20121221 570000.00 0.037000 360 360 20130201 1 0 76 0.00   20121217 845000.00
0.036000 360 360 20130201 1 0 77 415000.00   20121205 972000.00 0.034500 360 360
20130201 1 0 78 0.00   20121219 1032500.00 0.037500 360 360 20130201 1 120 79
0.00   20121221 1820000.00 0.034500 360 360 20130201 1 0 80 0.00   20121231
1179000.00 0.035000 360 360 20130201 1 0 81 0.00   20121221 1000000.00 0.034000
360 360 20130201 1 0 82 0.00   20121218 960000.00 0.035500 360 360 20130201 1 0
83 0.00   20121218 740000.00 0.036500 360 360 20130201 1 0 84 0.00   20130109
825000.00 0.034000 360 360 20130301 1 0



 



  33 34 35 36 37 38 39 40 41 42 43 44 45   Buy Down Period HELOC Draw Period
Current Loan
Amount Current Interest
Rate Current Payment
Amount Due Interest Paid
Through Date Current Payment
Status Index Type ARM Look-back
Days Gross Margin ARM Round Flag ARM Round Factor Initial Fixed Rate
Period 1 0   829804.74 0.039000 3925.46 20130201 0 0           2 0   616279.47
0.038500 3738.16 20130201 0 0           3 0   852443.08 0.038000 3983.94
20130201 0 0           4 0   2000000.00 0.036000 6000.00 20130201 0 0          
5 0   850171.11 0.037000 5046.98 20130201 0 0           6 0   860000.00 0.037500
2687.50 20130201 0 0           7 0   702873.00 0.037500 3264.96 20130201 0 0    
      8 0   678975.81 0.037500 3149.19 20130201 0 0           9 0   585758.51
0.038500 2754.25 20130201 0 0           10 0   1031877.38 0.037500 4793.25
20130201 0 0           11 0   800000.00 0.039000 2600.00 20130201 0 0          
12 0   1691357.24 0.035500 7654.18 20130201 0 0           13 0   1932953.16
0.035000 8693.51 20130201 0 0           14 0   917125.21 0.035500 4156.93
20130201 0 0           15 0   930533.23 0.035000 4185.10 20130201 0 0          
16 0   676684.08 0.037000 3124.17 20130201 0 0           17 0   924607.34
0.035500 4197.45 20130201 0 0           18 0   988441.95 0.035000 4445.54
20130201 0 0           19 0   1400532.48 0.034500 6269.93 20130201 0 0          
20 0   738885.44 0.037500 3427.06 20130201 0 0           21 0   708940.03
0.038000 3308.30 20130201 0 0           22 0   996875.23 0.035500 4518.40
20130201 0 0           23 0   1312137.04 0.035500 5947.35 20130201 0 0          
24 0   1096532.61 0.035000 4939.49 20130201 0 0           25 0   807911.64
0.036500 3707.25 20130201 0 0           26 0   1236091.32 0.035000 5568.15
20130201 0 0           27 0   977043.31 0.037500 4538.53 20130201 0 0          
28 0   1792500.00 0.037000 5526.88 20130201 0 0           29 0   920986.82
0.035000 4149.17 20130201 0 0           30 0   1560000.00 0.036500 4745.00
20130201 0 0           31 0   998439.92 0.035500 4518.40 20130201 0 0          
32 0   1125000.00 0.039000 3656.25 20130201 0 0           33 0   723138.42
0.046500 3738.37 20130201 0 0           34 0   957052.28 0.036500 4391.61
20130201 0 0           35 0   798826.65 0.039000 3773.35 20130201 0 0          
36 0   790742.63 0.034500 3534.37 20130201 0 0           37 0   911624.88
0.037500 4228.25 20130201 0 0           38 0   1289846.73 0.037500 5991.56
20130201 0 0           39 0   1146375.02 0.035000 5164.01 20130201 0 0          
40 0   873682.11 0.037500 4052.26 20130201 0 0           41 0   454599.83
0.036500 2086.02 20130201 0 0           42 0   947570.66 0.037500 4394.97
20130201 0 0           43 0   788810.13 0.037500 3658.61 20130201 0 0          
44 0   624525.17 0.035000 2813.26 20130201 0 0           45 0   996847.85
0.035000 4490.45 20130201 0 0           46 0   364478.77 0.040500 1753.10
20130201 0 0           47 0   371468.77 0.040500 1786.72 20130201 0 0          
48 0   902626.37 0.037000 4160.96 20130201 0 0           49 0   1211068.94
0.033500 5354.67 20130201 0 0           50 0   478539.03 0.037000 2209.36
20130201 0 0           51 0   900000.00 0.039000 2925.00 20130201 0 0          
52 0   1158706.09 0.033000 5091.23 20130201 0 0           53 0   1000000.00
0.037000 3083.33 20130201 0 0           54 0   715125.25 0.037500 3316.85
20130201 0 0           55 0   1134227.76 0.035500 5132.91 20130201 0 0          
56 0   996847.85 0.035000 4490.45 20130201 0 0           57 0   1868000.00
0.036000 5604.00 20130201 0 0           58 0   1347966.68 0.037500 6252.06
20130201 0 0           59 0   524209.27 0.037500 2431.36 20130201 0 0          
60 0   710000.00 0.037500 3288.12 20130201 0 0           61 0   1093321.44
0.036500 5009.18 20130201 0 0           62 0   1901003.51 0.035000 8549.81
20130201 0 0           63 0   1298041.99 0.037500 6020.50 20130201 0 0          
64 0   519202.88 0.036500 2378.79 20130201 0 0           65 0   998453.54
0.036000 4546.45 20130201 0 0           66 0   798773.65 0.036500 3659.68
20130201 0 0           67 0   1200000.00 0.038000 3800.00 20130201 0 0          
68 0   1510348.15 0.036500 6930.51 20130201 0 0           69 0   1058360.75
0.036000 4819.24 20130201 0 0           70 0   698945.69 0.037500 3241.81
20130201 0 0           71 0   950540.65 0.036500 4355.02 20130201 0 0          
72 0   2000000.00 0.035500 9036.81 20130201 0 0           73 0   750000.00
0.034000 4311.26 20130201 0 0           74 0   838700.97 0.036000 3819.02
20130201 0 0           75 0   569133.88 0.037000 2623.61 20130201 0 0          
76 0   843693.24 0.036000 3841.75 20130201 0 0           77 0   970456.86
0.034500 4337.63 20130201 0 0           78 0   1032500.00 0.037500 3226.56
20130201 0 0           79 0   1817110.59 0.034500 8121.90 20130201 0 0          
80 0   1177144.51 0.035000 5294.24 20130201 0 0           81 0   998398.51
0.034000 4434.81 20130201 0 0           82 0   958502.33 0.035500 4337.67
20130201 0 0           83 0   738865.62 0.036500 3385.20 20130201 0 0          
84 0   825000.00 0.034000 3658.72 20130201 0 0          



 



  46 47 48 49 50 51 52 53 54 55 56 57 58 59   Initial Interest Rate
Cap (Change Up) Initial Interest Rate
Cap (Change Down) Subsequent Interest
Rate Reset Period Subsequent Interest
Rate Cap (Change Down) Subsequent Interest
Rate Cap (Change
Up) Lifetime Maximum
Rate (Ceiling) Lifetime Minimum
Rate (Floor) Negative
Amortization Limit Initial Negative
Amortization Recast
Period Subsequent
Negative
Amortization Recast
Period Initial Fixed
Payment Period Subsequent
Payment Reset
Period Initial Periodic
Payment Cap Subsequent
Periodic Payment
Cap 1                             2                             3              
              4                             5                             6    
                        7                             8                        
    9                             10                             11            
                12                             13                             14
                            15                             16                  
          17                             18                             19      
                      20                             21                        
    22                             23                             24            
                25                             26                             27
                            28                             29                  
          30                             31                             32      
                      33                             34                        
    35                             36                             37            
                38                             39                             40
                            41                             42                  
          43                             44                             45      
                      46                             47                        
    48                             49                             50            
                51                             52                             53
                            54                             55                  
          56                             57                             58      
                      59                             60                        
    61                             62                             63            
                64                             65                             66
                            67                             68                  
          69                             70                             71      
                      72                             73                        
    74                             75                             76            
                77                             78                             79
                            80                             81                  
          82                             83                             84      
                     



 



  60 61 62 63 64 65 66 67 68 69 70 71   Initial Minimum
Payment Reset
Period Subsequent
Minimum Payment
Reset Period Option ARM
Indicator Options at Recast Initial Minimum
Payment Current Minimum
Payment Prepayment Penalty
Calculation Prepayment Penalty
Type Prepayment Penalty
Total Term Prepayment Penalty
Hard Term Primary Borrower ID Number of
Mortgaged
Properties 1             99 99 60   628 1 2             99 99 60   733 1 3      
      99 99 60   302 1 4             99 99 60   1007 2 5             99 99 60  
720 1 6             99 99 60   976 2 7             99 99 60   517 3 8          
  99 99 60   283 2 9                 0   26 2 10             99 99 60   596 1 11
            99 99 60   11 1 12             99 99 60   786 8 13             99 99
60   483 1 14             99 99 60   226 1 15             99 99 60   52 1 16    
        99 99 60   1035 1 17             99 99 60   243 3 18             99 99
60   941 1 19             99 99 60   87 1 20             99 99 60   40 1 21    
        99 99 60   837 4 22             99 99 60   171 1 23             99 99 60
  163 2 24             99 99 60   501 3 25             99 99 60   264 1 26      
      99 99 60   819 3 27             99 99 60   856 1 28             99 99 60  
142 1 29             99 99 60   240 1 30             99 99 60   338 2 31        
    99 99 60   88 1 32             99 99 60   224 3 33                 0   704 5
34             99 99 60   374 1 35             99 99 60   968 1 36            
99 99 60   51 1 37             99 99 60   204 1 38             99 99 60   875 1
39             99 99 60   319 1 40             99 99 60   910 1 41            
99 99 60   1040 2 42             99 99 60   497 1 43             99 99 60   624
2 44             99 99 60   184 1 45             99 99 60   846 2 46            
99 99 60   900 4 47             99 99 60   900 4 48             99 99 60   882 3
49             99 99 60   435 1 50             99 99 60   718 1 51            
99 99 60   195 1 52             99 99 60   251 1 53             99 99 60   712 2
54             99 99 60   926 1 55             99 99 60   1038 1 56            
99 99 60   808 1 57             99 99 60   1031 1 58             99 99 60   1113
2 59             99 99 60   1112 2 60             99 99 60   1111 2 61          
      0   281 1 62             99 99 60   620 1 63             99 99 60   1103 3
64             99 99 60   1102 1 65             99 99 60   1101 2 66            
99 99 60   167 2 67             99 99 60   55 2 68                 0   937 1 69
            99 99 60   1100 1 70             99 99 60   1098 2 71             99
99 60   72 2 72             99 99 60   1093 1 73             99 99 60   879 1 74
            99 99 60   12 1 75             99 99 60   181 2 76             99 99
60   775 1 77                 0   738 1 78             99 99 60   925 1 79      
      99 99 24   148 1 80                 0   793 2 81             99 99 60  
103 1 82             99 99 60   418 3 83             99 99 60   816 2 84        
    99 99 60   1091 2



 



  72 73 74 75 76 77 78 79 80 81 82 83   Total Number of
Borrowers Self-employment
Flag Current ‘Other’
Monthly Payment Length of
Employment:
Borrower Length of
Employment: Co-
Borrower Years in Home FICO Model Used Most Recent FICO
Date Primary Wage
Earner Original
FICO: Equifax Primary Wage
Earner Original
FICO: Experian Primary Wage
Earner Original
FICO: TransUnion Secondary Wage
Earner Original
FICO: Equifax 1   0   3.5   0 1           2   0   5   18 1 2/6/2013         3  
0   10   2 1           4   1   11   0 1           5   0   14   0 1           6  
0   6   0 1           7   0   9   0 1           8   0   1 1 8 1           9   1
  22   0 1           10   0   19 6 0 1           11   0   1.5 2 0 1           12
  0   0 16 5 1           13   1   7   0 1           14   0   0   18 1          
15   0   2 3 0 1           16   0   2   0 1           17   0   6   0 1          
18   0   22   5 1           19   0   2 1 0 1           20   1   18 14 8 1      
    21   0   0.25 2.5 3 1           22   0   5.5   0 1           23   0   13 30
0 1           24   0   0   0 1           25   0   0.25   0 1           26   0  
3 1.5 0 1           27   0   3   2 1           28   0   4   0 1           29   0
  2.5 0 0 1           30   0   4.5   0 1           31   0   7   1 1           32
  1   5   4 1           33   0   40   0 1           34   0   6.5   0 1          
35   0   3   0 1           36   0   6   0 1           37   1   6 8 1 1          
38   1   12   0 1           39   0   3.5 1 0 1           40   1   7   5 1      
    41   0   9   0 1           42   1   24   0 1           43   0   20 15 25 1  
        44   0   2   0 1           45   1   26 6 0 1           46   1   13 12 0
1           47   1   13 12 0 1           48   0   9 0 1 1           49   0   4 2
0 1           50   0   12 2 0 1           51   1   7 10 14 1           52   0  
1.5 0.5 0 1           53   0   1.5   0 1           54   0   4.5 11 1 1          
55   0   0.25 2 0 1           56   0   18   0 1           57   0   1 3 0 1      
    58   0   23   0 1           59   0   20   0 1           60   1   15 2.5 10 1
          61   0   0 5 12 1           62   0   2.5 0 1 1           63   0   7  
7 1           64   0   11   0 1           65   0   12   3 1           66   0   0
  0 1           67   0   7   0 1           68   0   40 20 15 1           69   1
  4   2 1           70   0   2.5   0 1           71   0   3.5   0 1           72
  0   4 1 11 1           73   1   48   28 1           74   0   1.5 6 0 1        
  75   0   12 26 0 1           76   0   3   0 1           77   1   4 2 7 1      
    78   1   36 6 10 1           79   0   7   0 1           80   0   12 1 0 1  
        81   0   2.5   0 1           82   0   1.5 0 0 1           83   0   12  
6 1           84   0   6   5 1          



 



  84 85 86 87 88 89 90 91 92 93 94 95   Secondary Wage
Earner Original
FICO: Experian Secondary Wage
Earner Original
FICO: TransUnion Original
Primary Borrower
FICO Most Recent
Primary Borrower
FICO Most Recent Co-
Borrower FICO Most Recent FICO
Method VantageScore:
Primary Borrower VantageScore: Co-
Borrower Most Recent
VantageScore
Method VantageScore Date Credit Report:
Longest Trade Line Credit Report:
Maximum Trade
Line 1     736                   2     797 795   3             3     771        
          4     786                   5     757                   6     768    
              7     774                   8     783                   9     749
                  10     771                   11     791                   12  
  756                   13     816                   14     814                
  15     754                   16     782                   17     778          
        18     806                   19     804                   20     806    
              21     806                   22     757                   23    
754                   24     758                   25     784                  
26     767                   27     794                   28     812            
      29     772                   30     779                   31     793      
            32     774                   33     728                   34     804
                  35     806                   36     779                   37  
  797                   38     798                   39     799                
  40     781                   41     769                   42     774          
        43     725                   44     789                   45     762    
              46     751                   47     751                   48    
779                   49     767                   50     711                  
51     791                   52     799                   53     761            
      54     786                   55     781                   56     789      
            57     693                   58     762                   59     796
                  60     783                   61     801                   62  
  772                   63     770                   64     714                
  65     722                   66     783                   67     725          
        68     790                   69     776                   70     725    
              71     796                   72     806                   73    
810                   74     768                   75     798                  
76     801                   77     683                   78     811            
      79     806                   80     760                   81     706      
            82     812                   83     781                   84     813
                 



 







  96 97 98 99 100 101 102 103 104 105 106 107   Credit Report:
Number of Trade
Lines Credit Line Usage
Ratio Most Recent 12-
month Pay History Months Bankruptcy Months Foreclosure Primary Borrower
Wage Income Co-Borrower Wage
Income Primary Borrower
Other Income Co-Borrower Other
Income All Borrower Wage
Income All Borrower Total
Income 4506-T Indicator 1     000000000000     22958   0   22958 22958 1 2    
000000000000     16055   0   16055 16055 0 3     000000000000     19230   0  
19230 19230 0 4     000000000000     51006.77   0   51006.77 51006.77 1 5    
000000000000     24246.55 0 0 0 24246.55 24246.55 0 6     000000000000     36848
  22175   36848 59023 0 7     000000000000     0   494552   0 494552 0 8    
000000000000     0 33413.67 0 0 33413.67 33413.67 1 9     000000000000     0  
36980.83   0 36980.83 0 10     000000000000     24833.34 4201.66 0 0 29035 29035
1 11     000000000000     15000 13750 0 0 28750 28750 1 12     000000000000    
4721.38 5963 27610.17 0 10684.38 38294.55 1 13     000000000000     45909.56   0
  45909.56 45909.56 0 14     000000000000     44509 0 0 0 44509 44509 0 15    
000000000000     16666.67 10416.66 0 0 27083.33 27083.33 1 16     000000000000  
  11250   0   11250 11250 1 17     000000000000     88774.36   0   88774.36
88774.36 1 18     000000000000     27500 0 0 0 27500 27500 0 19     000000000000
    10577 12500 0 0 23077 23077 0 20     000000000000     18637.58 0 0 0
18637.58 18637.58 0 21     000000000000     11166.68 7438.05 0 0 18604.73
18604.73 0 22     000000000000     14167   12750   14167 26917 1 23    
000000000000     0 17191.92 125000 0 17191.92 142191.9 0 24     000000000000    
19767   0   19767 19767 0 25     000000000000     14984   0   14984 14984 0 26  
  000000000000     18247.15 0 7644 0 18247.15 25891.15 1 27     000000000000    
25923.96 0 0 0 25923.96 25923.96 0 28     000000000000     31250   0   31250
31250 1 29     000000000000     16183.34 3333.32 4791.67 0 19516.66 24308.33 1
30     000000000000     20000 0 13738.56 0 20000 33738.56 1 31     000000000000
    25000 0 70000 0 25000 95000 1 32     000000000000     21312 0 0 0 21312
21312 0 33     000000000000     21982.9   29236.17   21982.9 51219.07 1 34    
000000000000     16700   0   16700 16700 0 35     000000000000     32424 0
1437.5 0 32424 33861.5 1 36     000000000000     11444   0   11444 11444 0 37  
  000000000000     17583 0 0 0 17583 17583 0 38     000000000000     75313.97 0
0 0 75313.97 75313.97 0 39     000000000000     23749.92 10416.67 0 0 34166.59
34166.59 1 40     000000000000     17500 0 0 0 17500 17500 0 41     000000000000
    20833.34   0   20833.34 20833.34 1 42     000000000000     24285 0 0 0 24285
24285 1 43     000000000000     14671.08 13806 0 0 28477.08 28477.08 1 44    
000000000000     22956   0   22956 22956 0 45     000000000000     66666.67
2166.67 0 0 68833.34 68833.34 1 46     000000000000     34634.33 0 0 0 34634.33
34634.33 0 47     000000000000     53738 0 0 0 53738 53738 1 48     000000000000
    7159 1280 15493 0 8439 23932 0 49     000000000000     12435 16376 0 0 28811
28811 0 50     000000000000     14018.75 8138.17 0 0 22156.92 22156.92 0 51    
000000000000     0 0 30349.33 0 0 30349.33 0 52     000000000000     12928 7333
0 0 20261 20261 0 53     000000000000     0   24984   0 24984 0 54    
000000000000     9791.67 10800 0 0 20591.67 20591.67 0 55     000000000000    
20416.66 13500 0 0 33916.66 33916.66 1 56     000000000000     18750 0 22354.17
0 18750 41104.17 0 57     000000000000     0 0 41666 0 0 41666 0 58    
000000000000     79362.84 0 0 0 79362.84 79362.84 1 59     000000000000     0 0
0 20758.42 0 20758.42 1 60     000000000000     18049.06 12500 0 0 30549.06
30549.06 1 61     000000000000     0 0 30761 0 0 30761 1 62     000000000000    
25000 16666.66 0 0 41666.66 41666.66 1 63     000000000000     0 0 86281 0 0
86281 0 64     000000000000     16666.67   0   16666.67 16666.67 1 65    
000000000000     29938 0 0 0 29938 29938 1 66     000000000000     44250   0  
44250 44250 1 67     000000000000     0 0 156047 0 0 156047 0 68    
000000000000     0 0 47664 0 0 47664 0 69     000000000000     72150.96   0  
72150.96 72150.96 1 70     000000000000     33333   19728   33333 53061 1 71    
000000000000     0 0 22314 0 0 22314 0 72     000000000000     18750 0 227831 0
18750 246581 1 73     000000000000     0 0 36228.76 0 0 36228.76 0 74    
000000000000     0 0 19166 17500 0 36666 0 75     000000000000     0 0 31611.45
13611.55 0 45223 0 76     000000000000     13600   0   13600 13600 1 77    
000000000000     12500 8384 3018 0 20884 23902 0 78     000000000000     0 0
20423 1666 0 22089 0 79     000000000000     0 0 108333 0 0 108333 0 80    
000000000000     15333.34 0 11632 0 15333.34 26965.34 1 81     000000000000    
8333.34   33333.66   8333.34 41667 1 82     000000000000     25000 4732.68 0 0
29732.68 29732.68 1 83     000000000000     8056.67 5417.25 0 0 13473.92
13473.92 1 84     000000000000     15155   2997   15155 18152 1



 



  108 109 110 111 112 113 114 115 116 117 118   Borrower Income
Verification Level Co-Borrower
Income Verification Borrower
Employment
Verification Co-Borrower
Employment
Verification Borrower Asset
Verification Co-Borrower Asset
Verification Liquid / Cash
Reserves Monthly Debt All
Borrowers Originator DTI Fully Indexed Rate Qualification
Method 1 5   2   4   446164.1 6657.45 0.289984     2 5   2   4   470432.6
4600.58 0.286551     3 5   2   4   684469.1 6517.32 0.338914     4 5   2   4  
671531.5 14514.44 0.284559     5 5   2   4   120157.5 8537.23 0.352101     6 5  
2   4   77232.55 15150.14 0.256682     7 5   2   4   233260 28808.15 0.058251  
  8 5   2   4   303912.5 11702.67 0.350236     9 4   2   4   285252.7 9296.39
0.251384     10 5   2   4   92980.56 9414.8 0.324257     11 5   2   4   152001.3
7001.17 0.243519     12 5   3   4   2416618 9708.63 0.253525     13 4   2   4  
756398.8 11598.5 0.252638     14 5   3   4   1664308 7955.94 0.178749     15 5  
3   4   200409.6 6704.53 0.247552     16 5   3   4   316039.8 4453.49 0.395866  
  17 5   2   4   517731.6 13226.85 0.148994     18 5   2   4   410251.1 6046.56
0.219875     19 5   2   4   545772.7 9223.53 0.399685     20 4   2   4   60028
6465.06 0.346883     21 5   3   4   148676 6925.91 0.372266     22 5   2   4  
5323026 7414.93 0.275474     23 5   2   4   8826672 25243.76 0.177533     24 5  
2   4   1191736 8786.73 0.444515     25 5   2   4   393670.8 5465.8 0.364776    
26 5   2   4   254677 11670.82 0.450765     27 5   3   4   619910.7 9638.94
0.371816     28 5   2   4   1925516 8226.91 0.263261     29 5   2   3   163878.4
8266.46 0.340067     30 5   3   4   554719.3 8898.58 0.263751     31 5   2   4  
1427852 6450.79 0.067903     32 4   2   4   1006557 7840 0.367868     33 5   2  
4   1230536 20177.8 0.393951     34 5   2   4   740190.6 6125.63 0.366804     35
5   2   4   571985.8 6999.88 0.206721     36 5   2   4   153726.7 5006.37
0.437467     37 4   2   4   892637.7 5934.98 0.337541     38 4   2   4   2267820
6538.76 0.086820     39 5   2   4   232176.4 8883.55 0.260007     40 4   2   4  
244845.2 7730.9 0.441766     41 5   2   4   2041685 6974.77 0.334789     42 4  
2   4   348039.6 6340.18 0.261074     43 5   2   3   275115.1 8167.57 0.286812  
  44 5   2   4   300789.3 5633.47 0.245403     45 4   2   4   291042.7 11070.4
0.160829     46 4   2   4   852884 5177.76 0.149498     47 4   2   4   224879.2
11098.03 0.206521     48 5   2   4   1056089 5844.7 0.244221     49 5   2   4  
342745 7379.74 0.256143     50 5   2   4   58501.36 6506.16 0.293640     51 4  
2   4   4663554 4369.03 0.143958     52 5   2   4   600055.2 7194.24 0.355078  
  53 5   2   4   1382277 8158.78 0.326560     54 5   3   4   151763.7 4374.87
0.212458     55 5   3   4   151439.3 7228.73 0.213132     56 5   2   4  
233509.8 13930.08 0.338897     57 5   2   4   1734123 8427.37 0.202260     58 5
  2   4   1733745 14071.51 0.177306     59 5   3   4   883256.4 5447.4 0.262419
    60 4   2   4   86543.48 12723.23 0.416485     61 5   2   4   1167789 8637.69
0.280800     62 5   2   4   470171.1 12516.33 0.300392     63 5   2   4  
249696.6 22460.93 0.260323     64 5   2   4   225737 5290.87 0.317452     65 5  
2   4   1698720 11454.04 0.382592     66 5   3   4   318592.2 10559.55 0.238634
    67 5   2   4   2259889 14353.83 0.091984     68 5   2   4   2152050 10741.99
0.225369     69 4   2   4   844025.2 6732.69 0.093314     70 5   2   4   568612
7345.13 0.138428     71 5   2   4   171370.6 10203.88 0.457286     72 5   2   4
  38869883 16165.11 0.065557     73 4   2   4   382305 8190.53 0.226078     74 5
  2   4   340308 5829.01 0.158976     75 5   2   4   1053987 20439.39 0.451969  
  76 5   2   4   313655.9 5330.85 0.391974     77 5   2   3   919908.5 10817.23
0.452566     78 4   2   4   840860.2 5201.36 0.235473     79 5   2   4   4225121
10616.96 0.098003     80 5   2   4   696065.2 10366.31 0.384431     81 5   2   4
  704249.7 6326.76 0.151841     82 5   2   4   124026 9875.92 0.332157     83 5
  2   3   207772.1 4883.93 0.362473     84 5   2   4   250785.3 4773.07 0.262950
   



 



  119 120 121 122 123 124 125 126 127 128 129 130   Percentage of Down
Payment from
Borrower Own
Funds City State Postal Code Property Type Occupancy Sales Price Original
Appraised
Property Value Original Property
Valuation Type Original Property
Valuation Date Original Automated
Valuation Model
(AVM) Model Name Original AVM
Confidence Score 1   BROOKLYN NY 11201 4 1   1100000.00 3 20120724     2  
SAUSALITO CA 94965 1 1   970000.00 3 20120720     3   SAN FRANCISCO CA 94118 1 1
  1265000.00 3 20120830     4 100 DIABLO CA 94528 1 1 2550000.00 2550000.00 3
20121107     5   LARKSPUR CA 94939 1 1   2050000.00 3 20121005     6  
WASHINGTON DC 20008 12 1   2700000.00 3 20121011     7   MILL VALLEY CA 94941 1
2   2700000.00 3 20120927     8   ENCINITAS CA 92024 6 1   1530000.00 3 20121011
    9   SONOMA CA 95476 1 2   1065000.00 3 20121012     10   Piedmont CA 94611 1
1   2400000.00 3 20121024     11   SCARSDALE NY 10583 1 1   1300000.00 3
20121025     12   SAN JOSE CA 95120 1 1   2420000.00 3 20121017     13 100
Manhattan Beach CA 90266 3 1 2420000.00 2420000.00 3 20121204     14   COTO DE
CAZA CA 92679 7 1   2650000.00 3 20121031     15 100 CONCORD MA 01742 1 1
1165000.00 1165000.00 3 20121024     16 100 SAN FRANCISCO CA 94114 3 1 905000.00
905000.00 3 20121103     17 100 SAN FRANCISCO CA 94107 4 2 1238625.00 1239000.00
3 20121016     18   Stanford CA 94305 1 1   1475000.00 3 20121024     19 100
WELLESLEY MA 02481 1 1 1825000.00 1940000.00 3 20121018     20   SAN FRANCISCO
CA 94117 1 1   1825000.00 3 20121102     21   Mountain View CA 94040 1 1  
1325000.00 3 20121101     22 100 LA JOLLA CA 92037 1 1 2200000.00 2200000.00 3
20121022     23 100 MENLO PARK CA 94025 1 1 1755000.00 1755000.00 3 20121023    
24 100 SAN FRANCISCO CA 94114 13 1 1600000.00 1600000.00 3 20121025     25 100
CORTE MADERA CA 94925 1 1 1013000.00 1020000.00 3 20121101     26 100 LAFAYETTE
CA 94549 1 1 1550000.00 1560000.00 3 20121029     27   ALISO VIEJO CA 92656 7 1
  1350000.00 3 20121104     28 73.5311 CHERRY HILLS VILLAGE CO 80113 1 1
2390000.00 2440000.00 3 20121108     29 100 SAN FRANCISCO CA 94114 3 1
1155000.00 1155000.00 3 20121029     30 100 LAFAYETTE CA 94549 1 1 1950000.00
1950000.00 3 20121029     31   Greenwich CT 06831 1 1   2800000.00 3 20121115  
  32   LOS ANGELES VENICE AREA CA 90291 1 1   1650000.00 3 20121109     33 100
PORTLAND OR 97239 3 3 1075000.00 1150000.00 3 20121026     34 100 SAN FRANCISCO
CA 94114 3 1 1200000.00 1200000.00 3 20121031     35 100 SAN FRANCISCO CA 94109
4 3 1250000.00 1250000.00 3 20121025     36 95.807 NEWTON MA 02467 1 1 990000.00
995000.00 3 20121101     37   SAN RAFAEL CA 94901 1 1   1230000.00 3 20121206  
  38 100 MENLO PARK CA 94025 1 1 1725000.00 1725000.00 3 20121030     39 100
PALO ALTO CA 94301 1 1 1885000.00 1885000.00 3 20121105     40   LAFAYETTE CA
94549 1 1   1625000.00 3 20121109     41 100 SAN FRANCISCO CA 94131 3 1
570000.00 570000.00 3 20121029     42   LAKE OSWEGO OR 97034 1 1   1460000.00 3
20121106     43   WALNUT CREEK CA 94596 1 1   1185000.00 3 20121106     44 100
SAN FRANCISCO CA 94123 4 1 895000.00 895000.00 3 20121105     45 100 LAFAYETTE
CA 94549 1 1 1510000.00 1510000.00 3 20121101     46   Moraga CA 94556 7 3  
720500.00 3 20121129     47   San Francisco CA 94107 4 3   620000.00 3 20121116
    48   BERKELEY CA 94705 1 1   1325000.00 3 20121102     49 100 SAN FRANCISCO
CA 94117 1 1 1620000.00 1620000.00 3 20121102     50 100 PORTLAND OR 97212 1 1
600000.00 600000.00 3 20121106     51   MALIBU AREA CA 90265 1 1   1200000.00 3
20121115     52 100 SAN FRANCISCO CA 94117 3 1 1550000.00 1550000.00 3 20121109
    53 100 TUALATIN OR 97062 1 1 1945000.00 1950000.00 3 20121114     54  
REDWOOD CITY CA 94062 1 1   1080000.00 3 20121113     55 100 BURLINGAME CA 94010
1 1 1420000.00 1420000.00 3 20121114     56 64.2291 SAN MATEO CA 94402 1 1
2020000.00 2020000.00 3 20121114     57 0 RIVERSIDE CT 06878 1 1 2335000.00
2335000.00 3 20120920     58 100 EDGARTOWN MA 02539 1 2 1800000.00 1825000.00 3
20121112     59   SANTA CRUZ CA 95062 7 2   812000.00 3 20121102     60   LOS
GATOS CA 95030 1 1   2500000.00 3 20121114     61   WESTON MA 02493 1 1  
3900000.00 3 20121106     62   PALO ALTO CA 94303 1 1   2900000.00 3 20121116  
  63   SANTA ANA CA 92705 7 1   2200000.00 3 20121108     64 100 MILTON MA 02186
1 1 650000.00 695000.00 3 20121107     65   COLTS NECK NJ 07722 1 1   1700000.00
3 20121008     66 100 WELLESLEY MA 02481 1 1 1255000.00 1295000.00 3 20121112  
  67 0 HAMILTON MA 01982 1 1 1700000.00 1800000.00 3 20121113     68   SANTA
MONICA CA 90402 1 1   3400000.00 3 20121029     69   Los Angeles CA 90004 1 1  
1375000.00 3 20121128     70   BIG BEAR CITY CA 92314 1 2   1000000.00 3
20121114     71 0 WELLESLEY MA 02481 1 1 1190000.00 1195000.00 3 20121116     72
  ANDOVER MA 01810 1 1   3350000.00 3 20121108     73   Carpinteria CA 93013 1 1
  1450000.00 3 20121205     74 0 NEWTON MA 02459 1 1 1050000.00 1050000.00 3
20121126     75 0 BROOKLYN NY 11211 4 3 955000.00 955000.00 3 20121101     76  
SAN FRANCISCO CA 94121 1 1   1200000.00 3 20121126     77   PALO ALTO CA 94301 1
1   2900000.00 3 20121115     78   SONOMA CA 95476 1 1   1475000.00 3 20121119  
  79 0 DARIEN CT 06820 1 1 2600000.00 2600000.00 3 20121116     80 100 BOSTON MA
02116 1 1 1965000.00 1930000.00 3 20121126     81   PURCHASE NY 10577 1 1  
3200000.00 3 20121025     82 63.6222 LINCOLN MA 01773 1 1 1200000.00 1200000.00
3 20121120     83   SAN FRANCISCO CA 94131 13 1   1150000.00 3 20121120     84  
Palo Alto CA 94301 13 1   1375000.00 3 20121218    



 



  131 132 133 134 135 136 137 138 139 140 141 142   Most Recent
Property Value2 Most Recent
Property Valuation
Type Most Recent
Property Valuation
Date Most Recent AVM
Model Name Most Recent AVM
Confidence Score Original CLTV Original LTV Original Pledged
Assets Mortgage Insurance
Company Name Mortgage Insurance
Percent MI: Lender or
Borrower Paid? Pool Insurance Co.
Name 1           0.756500 0.756500 0 0 0     2           0.644300 0.644300 0 0 0
    3           0.675800 0.675800 0 0 0     4           0.784300 0.784300 0 0 0
    5           0.587800 0.417000 0 0 0     6           0.614800 0.318500 0 0 0
    7           0.261100 0.261100 0 0 0     8           0.642000 0.444400 0 0 0
    9           0.551600 0.551600 0 0 0     10           0.535400 0.431200 0 0 0
    11           0.650000 0.615300 0 0 0     12           0.700000 0.700000 0 0
0     13           0.800000 0.800000 0 0 0     14           0.422600 0.347100 0
0 0     15           0.800000 0.800000 0 0 0     16           0.750000 0.750000
0 0 0     17           0.749900 0.749900 0 0 0     18           0.671100
0.671100 0 0 0     19           0.769800 0.769800 0 0 0     20          
0.515000 0.405400 0 0 0     21           0.720700 0.535800 0 0 0     22        
  0.454500 0.454500 0 0 0     23           0.750000 0.750000 0 0 0     24      
    0.687500 0.687500 0 0 0     25           0.800000 0.800000 0 0 0     26    
      0.800000 0.800000 0 0 0     27           0.750000 0.725900 0 0 0     28  
        0.750000 0.750000 0 0 0     29           0.800000 0.800000 0 0 0     30
          0.800000 0.800000 0 0 0     31           0.357100 0.357100 0 0 0    
32           0.681800 0.681800 0 0 0     33           0.674400 0.674400 0 0 0  
  34           0.800000 0.800000 0 0 0     35           0.640000 0.640000 0 0 0
    36           0.800000 0.800000 0 0 0     37           0.742200 0.742200 0 0
0     38           0.750000 0.750000 0 0 0     39           0.750000 0.610000 0
0 0     40           0.538400 0.538400 0 0 0     41           0.800000 0.800000
0 0 0     42           0.650000 0.650000 0 0 0     43           0.666600
0.666600 0 0 0     44           0.700000 0.700000 0 0 0     45          
0.728400 0.662200 0 0 0     46           0.506500 0.506500 0 0 0     47        
  0.600000 0.600000 0 0 0     48           0.682200 0.682200 0 0 0     49      
    0.750000 0.750000 0 0 0     50           0.800000 0.800000 0 0 0     51    
      0.750000 0.750000 0 0 0     52           0.750000 0.750000 0 0 0     53  
        0.514100 0.514100 0 0 0     54           0.663100 0.663100 0 0 0     55
          0.800000 0.800000 0 0 0     56           0.800000 0.495000 0 0 0    
57           0.800000 0.800000 0 0 0     58           0.750000 0.750000 0 0 0  
  59           0.646500 0.646500 0 0 0     60           0.484000 0.284000 0 0 0
    61           0.280700 0.280700 0 0 0     62           0.656500 0.656500 0 0
0     63           0.750000 0.590900 0 0 0     64           0.800000 0.800000 0
0 0     65           0.735200 0.588200 0 0 0     66           0.796800 0.637400
0 0 0     67           0.800000 0.705800 0 0 0     68           0.445500
0.445500 0 0 0     69           0.770900 0.770900 0 0 0     70          
0.700000 0.700000 0 0 0     71           0.800000 0.800000 0 0 0     72        
  0.597000 0.597000 0 0 0     73           0.517200 0.517200 0 0 0     74      
    0.800000 0.800000 0 0 0     75           0.596800 0.596800 0 0 0     76    
      0.704100 0.704100 0 0 0     77           0.478200 0.335100 0 0 0     78  
        0.700000 0.700000 0 0 0     79           0.700000 0.700000 0 0 0     80
          0.610800 0.610800 0 0 0     81           0.312500 0.312500 0 0 0    
82           0.800000 0.800000 0 0 0     83           0.643400 0.643400 0 0 0  
  84           0.600000 0.600000 0 0 0    



 



  143 144 145 146 147 148 149 150 151 152 153   Pool Insurance Stop
Loss % MI Certificate
Number Updated DTI
(Front-end) Updated DTI
(Back-end) Modification
Effective Payment
Date Total Capitalized
Amount Total Deferred
Amount Pre-Modification
Interest (Note) Rate Pre-Modification P&I
Payment Pre-Modification
Initial Interest Rate
Change Downward
Cap Pre-Modification
Subsequent Interest
Rate Cap 1                       2                       3                      
4                       5                       6                       7      
                8                       9                       10              
        11                       12                       13                    
  14                       15                       16                       17
                      18                       19                       20      
                21                       22                       23            
          24                       25                       26                  
    27                       28                       29                      
30                       31                       32                       33  
                    34                       35                       36        
              37                       38                       39              
        40                       41                       42                    
  43                       44                       45                       46
                      47                       48                       49      
                50                       51                       52            
          53                       54                       55                  
    56                       57                       58                      
59                       60                       61                       62  
                    63                       64                       65        
              66                       67                       68              
        69                       70                       71                    
  72                       73                       74                       75
                      76                       77                       78      
                79                       80                       81            
          82                       83                       84                  
   



 



  154 155 156 157 158 159 160 161 162 163   Pre-Modification
Next Interest Rate
Change Date Pre-Modification I/O
Term Forgiven Principal
Amount Forgiven Interest
Amount Number of
Modifications Cash To/From Brrw at Closing Brrw - Yrs at in Industry CoBrrw -
Yrs at in Industry Junior Mortgage Drawn Amount Maturity Date 1             14  
0 20421201 2             22   0 20320901 3             16   0 20421201 4        
    11   0 20421201 5             14   249925 20321201 6             23   800000
20430101 7             13   0 20421201 8             12 12 302272 20430101 9    
        25   0 20421201 10             19 20 250000 20421201 11             12
12 45000 20430101 12             0 28 0 20430101 13             7   0 20430101
14             0   200000 20421201 15             15 10 0 20430101 16          
  12   0 20421201 17             20   0 20421101 18             22   0 20430101
19             2 10 0 20421201 20             18 14 200000 20430101 21          
  12 10 245000 20430101 22             19   0 20421201 23             45 35 0
20421201 24             5   0 20421201 25             30   0 20421201 26        
    18 9 0 20421201 27             9   32500 20421201 28             25   0
20421201 29             6 6 0 20421201 30             11   0 20421201 31        
    9   0 20430101 32             5   0 20430101 33             40   0 20421201
34             6.5   0 20421201 35             20   0 20430101 36             25
  0 20430101 37             20 18 0 20430101 38             14   0 20421201 39  
          12 7 263750 20421201 40             7   0 20430101 41             12  
0 20421201 42             26   0 20430101 43             50 30 0 20430101 44    
        2   0 20421201 45             26 25 100000 20421201 46             13 12
0 20430101 47             13 12 0 20430101 48             14 9 0 20430101 49    
        4 6 0 20421201 50             12 8 0 20421201 51             27 10 0
20430101 52             20 20 0 20421201 53             25   0 20430101 54      
      10 11 0 20430101 55             10 10 0 20430101 56             18  
616000 20421201 57             8 3 0 20421201 58             30   0 20430101 59
            20   0 20430101 60             15 18 500000 20430201 61            
0 7 0 20430101 62             16 8 0 20430101 63             22   170530.8
20430101 64             13   0 20430101 65             14   250000 20430101 66  
          18   200000 20430101 67             24   160000 20430101 68          
  44 20 0 20421201 69             4   0 20430101 70             18   0 20430101
71             19   0 20430101 72             4 2 0 20430201 73             48  
0 20330201 74             5 6 0 20430101 75             30 26 0 20430101 76    
        15   0 20430101 77             14 2 23013.19 20430101 78             40
20 0 20430101 79             10   0 20430101 80             15 1 0 20430101 81  
          10   0 20430101 82             12 9 0 20430101 83             20   0
20430101 84             15   0 20430201



 



  164 165 166 167 168 169 170 171 172   Primary Borrower Wage Income (Salary)
Primary Borrower Wage Income (Bonus) Primary Borrower Wage Income (Commission)
Co-Borrower Wage Income (Salary) Co-Borrower Wage Income (Bonus) Co-Borrower
Wage Income (Commission) Originator Doc Code RWT Income Verification RWT Asset
Verification 1 22958 0 0 0 0 0 Full Two Years Two Months 2 16055 0 0 0 0 0 Full
Two Years Two Months 3 19230 0 0 0 0 0 Full Two Years Two Months 4 51006.77 0 0
0 0 0 Full Two Years Two Months 5 24246.55 0 0 0 0 0 Full Two Years Two Months 6
36848 0 0 0 0 0 Full Two Years Two Months 7 0 0 0 0 0 0 Full Two Years Two
Months 8 0 0 0 33413.67 0 0 Full Two Years Two Months 9 0 0 0 0 0 0 Full Two
Years Two Months 10 24833.34 0 0 4201.66 0 0 Full Two Years Two Months 11 15000
0 0 13750 0 0 Full Two Years Two Months 12 4721.38 0 0 5963 0 0 Full Two Years
Two Months 13 45909.56 0 0 0 0 0 Full Two Years Two Months 14 44509 0 0 0 0 0
Full Two Years Two Months 15 16666.67 0 0 10416.66 0 0 Full Two Years Two Months
16 11250 0 0 0 0 0 Full Two Years Two Months 17 88774.36 0 0 0 0 0 Full Two
Years Two Months 18 27500 0 0 0 0 0 Full Two Years Two Months 19 10577 0 0 12500
0 0 Full Two Years Two Months 20 18637.58 0 0 0 0 0 Full Two Years Two Months 21
11166.68 0 0 7438.05 0 0 Full Two Years Two Months 22 14167 0 0 0 0 0 Full Two
Years Two Months 23 0 0 0 17191.92 0 0 Full Two Years Two Months 24 19767 0 0 0
0 0 Full Two Years Two Months 25 14984 0 0 0 0 0 Full Two Years Two Months 26
18247.15 7644 0 0 0 0 Full Two Years Two Months 27 25923.96 0 0 0 0 0 Full Two
Years Two Months 28 31250 0 0 0 0 0 Full Two Years Two Months 29 16183.34
4791.67 0 3333.32 0 0 Full Two Years One Month 30 20000 13738.56 0 0 0 0 Full
Two Years Two Months 31 25000 70000 0 0 0 0 Full Two Years Two Months 32 21312 0
0 0 0 0 Full Two Years Two Months 33 21982.9 0 0 0 0 0 Full Two Years Two Months
34 16700 0 0 0 0 0 Full Two Years Two Months 35 32424 0 0 0 0 0 Full Two Years
Two Months 36 11444 0 0 0 0 0 Full Two Years Two Months 37 17583 0 0 0 0 0 Full
Two Years Two Months 38 75313.97 0 0 0 0 0 Full Two Years Two Months 39 23749.92
0 0 10416.67 0 0 Full Two Years Two Months 40 17500 0 0 0 0 0 Full Two Years Two
Months 41 20833.34 0 0 0 0 0 Full Two Years Two Months 42 24285 0 0 0 0 0 Full
Two Years Two Months 43 14671.08 0 0 13806 0 0 Full Two Years One Month 44 22956
0 0 0 0 0 Full Two Years Two Months 45 66666.67 0 0 2166.67 0 0 Full Two Years
Two Months 46 34634.33 0 0 0 0 0 Full Two Years Two Months 47 53738 0 0 0 0 0
Full Two Years Two Months 48 7159 0 0 1280 0 0 Full Two Years Two Months 49
12435 0 0 16376 0 0 Full Two Years Two Months 50 14018.75 0 0 8138.17 0 0 Full
Two Years Two Months 51 0 0 0 0 0 0 Full Two Years Two Months 52 12928 0 0 7333
0 0 Full Two Years Two Months 53 0 0 24984 0 0 0 Full Two Years Two Months 54
9791.67 0 0 10800 0 0 Full Two Years Two Months 55 20416.66 0 0 13500 0 0 Full
Two Years Two Months 56 18750 22354.17 0 0 0 0 Full Two Years Two Months 57 0 0
0 0 0 0 Full Two Years Two Months 58 79362.84 0 0 0 0 0 Full Two Years Two
Months 59 0 0 0 0 0 0 Full Two Years Two Months 60 18049.06 0 0 12500 0 0 Full
Two Years Two Months 61 0 0 0 8939.8 0 0 Full Two Years Two Months 62 25000 0 0
16666.66 0 0 Full Two Years Two Months 63 0 0 0 0 0 0 Full Two Years Two Months
64 16666.67 0 0 0 0 0 Full Two Years Two Months 65 29938 0 0 0 0 0 Full Two
Years Two Months 66 44250 0 0 0 0 0 Full Two Years Two Months 67 0 0 0 0 0 0
Full Two Years Two Months 68 0 0 0 0 0 0 Full Two Years Two Months 69 72150.96 0
0 0 0 0 Full Two Years Two Months 70 33333 0 0 0 0 0 Full Two Years Two Months
71 0 0 0 0 0 0 Full Two Years Two Months 72 18750 227831 0 0 0 0 Full Two Years
Two Months 73 0 0 0 0 0 0 Full Two Years Two Months 74 0 0 0 0 0 0 Full Two
Years Two Months 75 0 0 0 0 0 0 Full Two Years Two Months 76 13600 0 0 0 0 0
Full Two Years Two Months 77 12500 3018 0 8384 0 0 Full Two Years One Month 78 0
0 0 0 0 0 Full Two Years Two Months 79 0 0 0 0 0 0 Full Two Years Two Months 80
15333.34 11632 0 0 0 0 Full Two Years Two Months 81 8333.34 0 33333.66 0 0 0
Full Two Years Two Months 82 25000 0 0 4732.68 0 0 Full Two Years Two Months 83
8056.67 0 0 5417.25 0 0 Full Two Years One Month 84 15155 0 0 0 0 0 Full Two
Years Two Months



 



 

 

 

ATTACHMENT 2

 

SALE AND SERVICING AGREEMENT

 

See Exhibit 10.1 to the Form 8-K filed by

the Issuing Entity on February 28, 2013

 



 

 

 

EXHIBIT D-3

 

INITIAL AUTHORIZED REPRESENTATIVES OF THE SERVICER

  

 

Name   Title   Specimen Signature                                              
                                                                               
                       

 



 

 

  

EXHIBIT F

 

REQUEST FOR RELEASE OF DOCUMENTS

 

To: Wells Fargo Bank, N.A.   Date:     751 Kasota Avenue         Minneapolis, MN
55414         Attn: WFDC Release Department.      

 

Re:Custodial Agreement, dated as of February 1, 2013, among Christiana Trust, a
division of Wilmington Savings Fund Society, FSB, as Trustee, Wells Fargo Bank,
N.A., as Custodian, Sequoia Residential Funding, Inc., as Depositor, and Redwood
Residential Acquisition Corporation, as Seller

 

In connection with the administration of the Mortgage Loans held by you as
Custodian for the Trustee pursuant to the above-captioned Custodial Agreement,
we request the release of the Custodian’s Mortgage File for the Mortgage Loan
described below, for the reason indicated.

 

Mortgage Loan Number:     Investor Number:  

 

Mortgagor Name, Address & Zip Code:     Pool Number:  

 

Reason for Requesting Documents (check one):

 

    1. Mortgage Paid in Full                   2. Foreclosure                  
3. Substitution                   4. Other Liquidation                   5.
Non-liquidation Reason:  

 

    For CMI Use Only:  

 

By:       (Authorized Signature)  

 

Printed Name           Servicer Name:           Ship To Address:                
      Phone:    

  

 

 



  

Custodian

 

Please acknowledge the execution of the above request by your signature and date
below:

 

    Date  

Signature

 

Documents returned to Custodian:

 

    Date  

Custodian

 



 

 



 

EXHIBIT 10

 

FORM OF MONTHLY LOSS REPORT

 



 

 

 

Exhibit: Calculation of Realized Loss/Gain Form 332 – Instruction Sheet

 

NOTE: Do not net or combine items. Show all expenses individually and all
credits as separate line items. Claim packages are due on the remittance report
date. Late submissions may result in claims not being passed until the following
month. The Servicer is responsible to remit all funds pending loss approval and
/or resolution of any disputed items.

  

The numbers on the 332 form correspond with the numbers listed below.

 

Liquidation and Acquisition Expenses:

 

1.The Actual Unpaid Principal Balance of the Mortgage Loan. For documentation,
an Amortization Schedule from date of default through liquidation breaking out
the net interest and servicing fees advanced is required.

  

2.The Total Interest Due less the aggregate amount of servicing fee that would
have been earned if all delinquent payments had been made as agreed. For
documentation, an Amortization Schedule from date of default through liquidation
breaking out the net interest and servicing fees advanced is required.

 

3.Accrued Servicing Fees based upon the Scheduled Principal Balance of the
Mortgage Loan as calculated on a monthly basis. For documentation, an
Amortization Schedule from date of default through liquidation breaking out the
net interest and servicing fees advanced is required.

 

4-12.Complete as applicable. Required documentation:

 

* For taxes and insurance advances – see page 2 of 332 form - breakdown required
showing period of coverage, base tax, interest, penalty. Advances prior to
default require evidence of servicer efforts to recover advances.

 

* For escrow advances - complete payment history (to calculate advances from
last positive escrow balance forward)

 

* Other expenses -  copies of corporate advance history showing all payments

 

* REO repairs > $1500 require explanation

 

* REO repairs >$3000 require evidence of at least 2 bids.

 

* Short Sale or Charge Off require P&L supporting the decision and WFB’s
approved Officer Certificate

 

* Unusual or extraordinary items may require further documentation.

 

13.The total of lines 1 through 12.

 

Credits:

 

14-21.Complete as applicable. Required documentation:

 

* Copy of the HUD 1 from the REO sale. If a 3rd Party Sale, bid instructions and
Escrow Agent / Attorney Letter of Proceeds Breakdown.

 

* Copy of EOB for any MI or gov't guarantee

 

* All other credits need to be clearly defined on the 332 form   

         

22.The total of lines 14 through 21.

 

 

 









Please be advised that failure to comply with ANY or all of the guidelines
entailed herein may result in issuance of late reporting fees.

© Copyright Wells Fargo Bank, Corporate Trust Services

Contact us with Reporting Questions: CTSDefaultSRG@WellsFargo.com



 



Page 1 of 5

 

  

Please Note: For HUD/VA loans, use line (18a) for Part A/Initial proceeds and
line (18b) for Part B/Supplemental proceeds.

 



  

Total Realized Loss (or Amount of Any Gain)

 

23.The total derived from subtracting line 22 from 13. If the amount represents
a realized gain, show the amount in parenthesis ( ).

  

 

 









Please be advised that failure to comply with ANY or all of the guidelines
entailed herein may result in issuance of late reporting fees.

© Copyright Wells Fargo Bank, Corporate Trust Services

Contact us with Reporting Questions: CTSDefaultSRG@WellsFargo.com

 

Page 2 of 5

 



 

Exhibit 3A: Calculation of Realized Loss/Gain Form 332



 

Prepared by:   Date:  

 

Phone:   Email Address:  





 

Servicer Loan No.

 

 

 

 

Servicer Name

 

 

 

 

Servicer Address

 

 

 

 

 

  

WELLS FARGO BANK, N.A. Loan No  

 

Borrower's Name:  

 

Property Address:  

  

Liquidation Type: REO Sale 3rd Party Sale Short Sale Charge Off

  

Was this loan granted a Bankruptcy deficiency or cramdown Yes No

  

If “Yes”, provide deficiency or cramdown amount  



  

Liquidation and Acquisition Expenses:

 

(1) Actual Unpaid Principal Balance of Mortgage Loan $     (1)     (2) Interest
accrued at Net Rate       (2)     (3) Accrued Servicing Fees       (3)     (4)
Attorney's Fees       (4)     (5) Taxes (see page 2)       (5)     (6) Property
Maintenance       (6)     (7) MI/Hazard Insurance Premiums (see page 2)      
(7)     (8) Utility Expenses       (8)     (9) Appraisal/BPO       (9)     (10)
Property Inspections       (10)     (11) FC Costs/Other Legal Expenses      
(11)     (12) Other (itemize)       (12)    

  

 

 









Please be advised that failure to comply with ANY or all of the guidelines
entailed herein may result in issuance of late reporting fees.

© Copyright Wells Fargo Bank, Corporate Trust Services

Contact us with Reporting Questions: CTSDefaultSRG@WellsFargo.com

 

 

Page 3 of 5

 



 

 

  Cash for Keys                                             (12)       HOA/Condo
Fees                                    (12)      
                                                                    (12)        
      Total Expenses $   (13)     Credits:     (14) Escrow Balance $   (14)    
(15) HIP Refund       (15)     (16) Rental Receipts       (16)     (17) Hazard
Loss Proceeds       (17)     (18) Primary Mortgage Insurance / Gov’t Insurance  
    (18a) HUD Part A             (18b) HUD Part B     (19) Pool Insurance
Proceeds       (19)     (20) Proceeds from Sale of Acquired Property       (20)
    (21) Other (itemize)       (21)      
                                                                     (21)      
        Total Credits $     (22)     Total Realized Loss (or Amount of Gain) $  
  (23)    

  

 

 









Please be advised that failure to comply with ANY or all of the guidelines
entailed herein may result in issuance of late reporting fees.

© Copyright Wells Fargo Bank, Corporate Trust Services

Contact us with Reporting Questions: CTSDefaultSRG@WellsFargo.com

 



Page 4 of 5

 

 

Escrow Disbursement Detail

  

Type

(Tax /Ins.)

Date Paid Period of Coverage Total Paid Base Amount Penalties Interest

 

 

           

 

 

           

 

 

           

 

 

           

 

 

           

 

 

           

 

 

           

 

 

           

 

 

 

 









Please be advised that failure to comply with ANY or all of the guidelines
entailed herein may result in issuance of late reporting fees.

© Copyright Wells Fargo Bank, Corporate Trust Services

Contact us with Reporting Questions: CTSDefaultSRG@WellsFargo.com

  

Page 5 of 5

 



 

EXHIBIT 11

 

FORM OF DELINQUENCY REPORTING

 

 

 



Please be advised that failure to comply with ANY or all of the guidelines
entailed herein may result in issuance of late reporting fees.

© Copyright Wells Fargo Bank, Corporate Trust Services

Contact us with Reporting Questions: CTSDefaultSRG@WellsFargo.com

 



Page 1 of 7

 

 

Exhibit : Standard File Layout – Delinquency Reporting

 

*The column/header names in bold are the minimum fields Wells Fargo must receive
from every Servicer

 





Column/Header Name Description Decimal

Format

Comment

SERVICER_LOAN_NBR A unique number assigned to a loan by the Servicer. This may
be different than the LOAN_NBR     LOAN_NBR A unique identifier assigned to each
loan by the originator.     CLIENT_NBR Servicer Client Number    
SERV_INVESTOR_NBR Contains a unique number as assigned by an external servicer
to identify a group of loans in their system.     BORROWER_FIRST_NAME First Name
of the Borrower.     BORROWER_LAST_NAME Last name of the borrower.    
PROP_ADDRESS Street Name and Number of Property     PROP_STATE The state where
the property located.     PROP_ZIP Zip code where the property is located.    
BORR_NEXT_PAY_DUE_DATE The date that the borrower's next payment is due to the
servicer at the end of processing cycle, as reported by Servicer.   MM/DD/YYYY
LOAN_TYPE Loan Type (i.e. FHA, VA, Conv)     BANKRUPTCY_FILED_DATE The date a
particular bankruptcy claim was filed.   MM/DD/YYYY BANKRUPTCY_CHAPTER_CODE The
chapter under which the bankruptcy was filed.     BANKRUPTCY_CASE_NBR The case
number assigned by the court to the bankruptcy filing.    
POST_PETITION_DUE_DATE The payment due date once the bankruptcy has been
approved by the courts   MM/DD/YYYY BANKRUPTCY_DCHRG_DISM_DATE The Date The Loan
Is Removed From Bankruptcy. Either by Dismissal, Discharged and/or a Motion For
Relief Was Granted.   MM/DD/YYYY LOSS_MIT_APPR_DATE The Date The Loss Mitigation
Was Approved By The Servicer   MM/DD/YYYY LOSS_MIT_TYPE The Type Of Loss
Mitigation Approved For A Loan Such As;     LOSS_MIT_EST_COMP_DATE The Date The
Loss Mitigation /Plan Is Scheduled To End/Close   MM/DD/YYYY
LOSS_MIT_ACT_COMP_DATE The Date The Loss Mitigation Is Actually Completed  
MM/DD/YYYY

 

 



Please be advised that failure to comply with ANY or all of the guidelines
entailed herein may result in issuance of late reporting fees.

© Copyright Wells Fargo Bank, Corporate Trust Services

Contact us with Reporting Questions: CTSDefaultSRG@WellsFargo.com

 





Page 1 of 7

 

 

 

FRCLSR_APPROVED_DATE The date DA Admin sends a letter to the servicer with
instructions to begin foreclosure proceedings.   MM/DD/YYYY
ATTORNEY_REFERRAL_DATE Date File Was Referred To Attorney to Pursue Foreclosure
  MM/DD/YYYY FIRST_LEGAL_DATE Notice of 1st legal filed by an Attorney in a
Foreclosure Action   MM/DD/YYYY FRCLSR_SALE_EXPECTED_DATE The date by which a
foreclosure sale is expected to occur.   MM/DD/YYYY FRCLSR_SALE_DATE The actual
date of the foreclosure sale.   MM/DD/YYYY FRCLSR_SALE_AMT The amount a property
sold for at the foreclosure sale. 2 No commas(,) or dollar signs ($)
EVICTION_START_DATE The date the servicer initiates eviction of the borrower.  
MM/DD/YYYY EVICTION_COMPLETED_DATE The date the court revokes legal possession
of the property from the borrower.   MM/DD/YYYY LIST_PRICE The price at which an
REO property is marketed. 2 No commas(,) or dollar signs ($) LIST_DATE The date
an REO property is listed at a particular price.   MM/DD/YYYY OFFER_AMT The
dollar value of an offer for an REO property. 2 No commas(,) or dollar signs ($)
OFFER_DATE_TIME The date an offer is received by DA Admin or by the Servicer.  
MM/DD/YYYY REO_CLOSING_DATE The date the REO sale of the property is scheduled
to close.   MM/DD/YYYY REO_ACTUAL_CLOSING_DATE Actual Date Of REO Sale  
MM/DD/YYYY OCCUPANT_CODE Classification of how the property is occupied.    
PROP_CONDITION_CODE A code that indicates the condition of the property.    
PROP_INSPECTION_DATE The date a property inspection is performed.   MM/DD/YYYY
APPRAISAL_DATE The date the appraisal was done.   MM/DD/YYYY CURR_PROP_VAL  The
current "as is" value of the property based on brokers price opinion or
appraisal. 2   REPAIRED_PROP_VAL The amount the property would be worth if
repairs are completed pursuant to a broker's price opinion or appraisal. 2  

 

 



Please be advised that failure to comply with ANY or all of the guidelines
entailed herein may result in issuance of late reporting fees.

© Copyright Wells Fargo Bank, Corporate Trust Services

Contact us with Reporting Questions: CTSDefaultSRG@WellsFargo.com

 



Page 2 of 7

 



  

If applicable:       DELINQ_STATUS_CODE FNMA Code Describing Status of Loan    
DELINQ_REASON_CODE The circumstances which caused a borrower to stop paying on a
loan. Code indicates the reason why the loan is in default for this cycle.    
MI_CLAIM_FILED_DATE Date Mortgage Insurance Claim Was Filed With Mortgage
Insurance Company.   MM/DD/YYYY MI_CLAIM_AMT Amount of Mortgage Insurance Claim
Filed   No commas(,) or dollar signs ($) MI_CLAIM_PAID_DATE Date Mortgage
Insurance Company Disbursed Claim Payment   MM/DD/YYYY MI_CLAIM_AMT_PAID Amount
Mortgage Insurance Company Paid On Claim 2 No commas(,) or dollar signs ($)
POOL_CLAIM_FILED_DATE Date Claim Was Filed With Pool Insurance Company  
MM/DD/YYYY POOL_CLAIM_AMT Amount of Claim Filed With Pool Insurance Company 2 No
commas(,) or dollar signs ($) POOL_CLAIM_PAID_DATE Date Claim Was Settled and
The Check Was Issued By The Pool Insurer   MM/DD/YYYY POOL_CLAIM_AMT_PAID Amount
Paid On Claim By Pool Insurance Company 2 No commas(,) or dollar signs ($)
FHA_PART_A_CLAIM_FILED_DATE  Date FHA Part A Claim Was Filed With HUD  
MM/DD/YYYY FHA_PART_A_CLAIM_AMT  Amount of FHA Part A Claim Filed 2 No commas(,)
or dollar signs ($) FHA_PART_A_CLAIM_PAID_DATE  Date HUD Disbursed Part A Claim
Payment   MM/DD/YYYY FHA_PART_A_CLAIM_PAID_AMT  Amount HUD Paid on Part A Claim
2 No commas(,) or dollar signs ($) FHA_PART_B_CLAIM_FILED_DATE   Date FHA Part B
Claim Was Filed With HUD   MM/DD/YYYY FHA_PART_B_CLAIM_AMT   Amount of FHA Part
B Claim Filed 2 No commas(,) or dollar signs ($) FHA_PART_B_CLAIM_PAID_DATE
   Date HUD Disbursed Part B Claim Payment   MM/DD/YYYY
FHA_PART_B_CLAIM_PAID_AMT  Amount HUD Paid on Part B Claim 2 No commas(,) or
dollar signs ($)

 

 

Please be advised that failure to comply with ANY or all of the guidelines
entailed herein may result in issuance of late reporting fees.

© Copyright Wells Fargo Bank, Corporate Trust Services

Contact us with Reporting Questions: CTSDefaultSRG@WellsFargo.com

 



Page 3 of 7

 

 

 

VA_CLAIM_FILED_DATE  Date VA Claim Was Filed With the Veterans Admin  
MM/DD/YYYY VA_CLAIM_PAID_DATE  Date Veterans Admin. Disbursed VA Claim Payment  
MM/DD/YYYY VA_CLAIM_PAID_AMT  Amount Veterans Admin. Paid on VA Claim 2 No
commas(,) or dollar signs ($) MOTION_FOR_RELIEF_DATE The date the Motion for
Relief was filed 10 MM/DD/YYYY FRCLSR_BID_AMT The foreclosure sale bid amount 11
No commas(,) or dollar signs ($) FRCLSR_SALE_TYPE The foreclosure sales results:
REO, Third Party, Conveyance to HUD/VA     REO_PROCEEDS The net proceeds from
the sale of the REO property.   No commas(,) or dollar signs ($) BPO_DATE The
date the BPO was done.     CURRENT_FICO The current FICO score    
HAZARD_CLAIM_FILED_DATE The date the Hazard Claim was filed with the Hazard
Insurance Company. 10 MM/DD/YYYY HAZARD_CLAIM_AMT The amount of the Hazard
Insurance Claim filed. 11 No commas(,) or dollar signs ($)
HAZARD_CLAIM_PAID_DATE The date the Hazard Insurance Company disbursed the claim
payment. 10 MM/DD/YYYY HAZARD_CLAIM_PAID_AMT The amount the Hazard Insurance
Company paid on the claim. 11 No commas(,) or dollar signs ($) ACTION_CODE
Indicates loan status   Number NOD_DATE     MM/DD/YYYY NOI_DATE     MM/DD/YYYY
ACTUAL_PAYMENT_PLAN_START_DATE     MM/DD/YYYY ACTUAL_PAYMENT_ PLAN_END_DATE    
  ACTUAL_REO_START_DATE     MM/DD/YYYY REO_SALES_PRICE     Number
REALIZED_LOSS/GAIN As defined in the Servicing Agreement   Number

  



 

Exhibit 2: Standard File Codes – Delinquency Reporting

 

The Loss Mit Type field should show the approved Loss Mitigation Code as
follows:

·ASUM- Approved Assumption

·BAP- Borrower Assistance Program

·CO- Charge Off

·DIL- Deed-in-Lieu

·FFA- Formal Forbearance Agreement

·MOD- Loan Modification

·PRE- Pre-Sale

·SS- Short Sale

·MISC- Anything else approved by the PMI or Pool Insurer

 



Page 4 of 7

 

 

NOTE: Wells Fargo Bank will accept alternative Loss Mitigation Types to those
above, provided that they are consistent with industry standards. If Loss
Mitigation Types other than those above are used, the Servicer must supply Wells
Fargo Bank with a description of each of the Loss Mitigation Types prior to
sending the file.

 

The Occupant Code field should show the current status of the property code as
follows:

·Mortgagor

·Tenant

·Unknown

·Vacant

 

The Property Condition field should show the last reported condition of the
property as follows:

·Damaged

·Excellent

·Fair

·Gone

·Good

·Poor

·Special Hazard

·Unknown

 



Page 5 of 7

 

 

Exhibit 2: Standard File Codes – Delinquency Reporting, Continued

 

The FNMA Delinquent Reason Code field should show the Reason for Delinquency as
follows:

 

Delinquency Code Delinquency Description 001 FNMA-Death of principal mortgagor
002 FNMA-Illness of principal mortgagor 003 FNMA-Illness of mortgagor’s family
member 004 FNMA-Death of mortgagor’s family member 005 FNMA-Marital difficulties
006 FNMA-Curtailment of income 007 FNMA-Excessive Obligation 008
FNMA-Abandonment of property 009 FNMA-Distant employee transfer 011
FNMA-Property problem 012 FNMA-Inability to sell property 013 FNMA-Inability to
rent property 014 FNMA-Military Service 015 FNMA-Other 016 FNMA-Unemployment 017
FNMA-Business failure 019 FNMA-Casualty loss 022 FNMA-Energy environment costs
023 FNMA-Servicing problems 026 FNMA-Payment adjustment 027 FNMA-Payment dispute
029 FNMA-Transfer of ownership pending 030 FNMA-Fraud 031 FNMA-Unable to contact
borrower INC FNMA-Incarceration

 



Page 6 of 7

 

  

Exhibit 2: Standard File Codes – Delinquency Reporting, Continued

 

The FNMA Delinquent Status Code field should show the Status of Default as
follows:

 

Status Code Status Description 09 Forbearance 17 Pre-foreclosure Sale Closing
Plan Accepted 24 Government Seizure 26 Refinance 27 Assumption 28 Modification
29 Charge-Off 30 Third Party Sale 31 Probate 32 Military Indulgence 43
Foreclosure Started 44 Deed-in-Lieu Started 49 Assignment Completed 61 Second
Lien Considerations 62 Veteran’s Affairs-No Bid 63 Veteran’s Affairs-Refund 64
Veteran’s Affairs-Buydown 65 Chapter 7 Bankruptcy 66 Chapter 11 Bankruptcy 67
Chapter 13 Bankruptcy

 



Page 7 of 7

 

 

